Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 1 of 134

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA

WEST PALM BEACH DIVISION

CASE NO.:

Rahai Letterman Lanigan Racing LLC,

Plaintiff,

vs.
Jury Triaf Demanded

Seeman Holtz LLC and Seeman Holtz Property &
Casualty Insurance, LLC

Defendants.
/

 

COMPLAINT

Plaintiff, Rahal Letterman Lanigan Racing, LLC, by and through its undersigned
counsel, sues Defendants, Seeman Haltz LLC, and Seeman Holtz Property &
Casualty Insurance LLC, and states:

PARTIES

1. Plaintiff Rahal Letterman Lanagan Racing, LLC (“RLL”), is an Indiana limited
liability company, having its principal place of business at 485 Southpoint Circle, Suite
900, Brownsburg, Indiana 46112. Plaintiff RLL is a citizen and resident of the State of
Indiana. RLL is a leading race team in the IndyCar Series which competes in the
IndyCar Series in races staged throughout the United States, including the annual

“Indy 500” race.
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 2 of 134

2. “Seeman Holtz” is a fictitious name registered in the State of Florida for
National Senior Insurance, Inc. a Florida corporation. The President of National
Insurance, Inc. is Marshal Seeman and the Vice-President is Eric Holtz. “Seeman
Holtz” publicly promotes and advertises itself as a “family of companies” engaged in
the insurance business. The Seeman Holtz “family of companies” includes Defendant
Seeman Holtz LLC, and Defendant Seeman Holtz Property & Casualty LLC.

3. Defendant Seeman Holtz LLC, acting through Marshal Seeman, who claims
to be its President, purports to be a Florida limited liability company, having its
principal place of business at 301 Yamato Road, Suite 2222, Boca Raton, Florida
33231. Defendant Seeman Holtz LLC at all times acted on behalf of and as an agent
for Seeman Holtz Property & Casualty LLC (“Seeman”), which purports to be a Florida
limited liability company, having its principal place of business at 301 Yamato Road,
Suite 2222, Boca Raton, Florida 33231. Marshal Seeman and Eric Holtz are listed in
the State of Florida Sunbiz corporate registry as “Managers” of Seeman. Defendant
Seeman’s website https://seemanholtzpc.com/ claims that it is a national independent
insurance agency engaged in, among other things, the insurance brokerage business
in the “property & casualty” space. Defendants are both citizens and residents of the
State of Florida.

JURISDICTION AND VENUE

4. This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(2) based on

diversity of citizenship of the parties.

5. The amount in controversy, without interest and costs, exceeds $75,000.00.
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 3 of 134

6. Venue lies in the Southern District of Florida pursuant to 28 U.S.C. §
1391 (b).

7. Plaintiff RLL has retained the law firm of Yanowitch & Co. LLP in connection
with the filing of this action, and has agreed to pay counsel a reasonable fee for their
services. Plaintiff RLL is entitled to its reasonable attorneys’ fees and costs for
bringing this action pursuant to the 2018 and 2019 Sponsorship Agreements between
Plaintiff RLL, and Defendant Seeman, as further described herein.

8. All conditions precedent for bringing this action have been fully performed,

waived, or excused.

|. Factual Background

A. Overview of IndyCar Series and Sponsorship Opportunities

9. RLL owns and operates a leading professional motorsports team which
competes annually in the IndyCar Series which is a prestigious professional
motorsports series. The IndyCar Series stages seventeen (17) races annually,
including the internationally renowned “Indy 500”, which is held annually at the
Indianapolis Motor Speedway, in Indianapolis, Indiana. The “Indy 500” is one of the
most celebrated races in the world of professional motorsports, and draws hundreds of
thousands of race fans, and 4 giobal television audience.

10. RLL’s ownership group is comprised of entrepreneur and IndyCar racing
legend Robert “Bobby” Rahal; the celebrated comedian David Letterman, who is the
retired host of the acclaimed television show “Late Night with David Letterman”: and
Michael Lanigan, an entrepreneur and racing aficionado, who is the President of “Mi-

Jack Construction Equipment”, which manufactures rubber tire gantry cranes.
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 4 of 134

11. Fielding a race team in the IndyCar Series is a very expensive endeavor. It
requires competing in seventeen (17) races staged annually throughout the United
States. All in an IndyCar racecar costs in excess of one million dollars. Additional
costs incurred by a professional motorsports team includes, but are not limited to:
research and development, a second back up race car, spare parts, testing, driver,
team and crew salaries and travel expenses, tractor trailer transporters, team offices
and servicing facilities, pit equipment, race hospitality tents and food service
equipment, hospitality staff, food & beverage, race entrant fees, public relations and
promotions, and insurance. A typical race team’s annual budget can exceed ten
million doliars a year for each race car fielded in the IndyCar Series.

12. To support its annual racing efforts Plaintiff RLL, similar to other race teams
in the IndyCar Series, offers various types of promotional corporate sponsorship
opportunities in exchange for the payment of a sponsorship fee. In the typical
corporate sponsorship arrangement an IndyCar team agrees to associate the
corporate sponsor's brand or tradename with the race team. Moreover, IndyCar
Series races are televised nationally and internationally which provides corporate
sponsors with even greater promotional reach for their brands.

13. More specifically, in exchange for a sponsorship fee paid to the race team,
corporate sponsors are able to brand their tradenames on the team’s IndyCar Series
race cars, on the team’s race car transporter, pit equipment, driver, team and crew
uniforms, and on in-car television cameras situated on the race car which broadcast
live coverage during a race. [n addition, the race team offers corporate sponsors with

the opportunity to have special corporate VIP hospitality and access to the team
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 5 of 134

personnel, and to the team’s race paddock (being the team’s racing operations base)
during race weekends, and through a variety of promotional activities and media
exposure, including television broadcasts, and the team’s social media
communications and posts.

B. Seeman Holtz Enters Sponsorship Agreements with RLL

14. On or about May 24, 2018, Seeman and RLL entered into an agreement
entitled “Motorsports Sponsorship Agreement” ("2018 Sponsorship Agreement”)
relating to Seeman’s participation as a corporate sponsor of RLL in the 2018 “Indy500”
race held on May 27, 2018. See Exhibit “A” attached hereto. Seeman Holtz LLC
Motorsports Sponsorship Agreement dated May 24, 2018. Under the 2018
Sponsorship Agreement, Seeman was to pay $250,000.00 to sponsor RLL’s race
driver, Takuma Sato, for the 2018 “Indy 500” race. Takuma Sato is a well-known
professional race driver and was the celebrated winner of the 2017 “Indy 500” race.
Under the 2018 Sponsorship Agreement Seeman was to be designated as RLL’s
exclusive insurance industry sponsor, and property and casualty insurance
promotional “Partner” of RLL.

15. In exchange for the payments Seeman was to make to RLL, RLL was to
provide Seeman logo placement on RLL’s Takuma Sato’s No. 30 IndyCar Series
racing entrant for the 2018 “Indy 500”. In addition, RLL was to arrange for the
Seeman’s logo to be visible on the in-car camera on Takuma Sato’s race car for the
2018 “Indy 500”, and thus provide Seeman with coveted live television broadcast
exposure. By agreement of the parties, the Seeman’s logo was also to be placed on

Takuma Sato’s racing suit. Depictions of the positioning of the Seeman’s logo on the
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 6 of 134

RLL race car and Takuma Sato’s race suit were attached as Exhibits “A” and “B” to the
2018 Sponsorship Agreement.

16. RLL proceeded to fully perform all of its obligations to Seeman under the
2018 Sponsorship Agreement. RLL provided Seeman the 2018 “Indy 500”
sponsorship benefits described in the 2018 Sponsorship Agreement, including the
agreed upon signage on the RLL race car, driver and crew uniforms. Moreover,
Seeman representatives attended the 2018 “Indy 500”, and acknowledged to RLL
personnel that they were completely satisfied with the value returned from their
sponsorship of RLL at the 2018 “Indy 500”, and RLL’s effort to provide them with VIP
treatment at the race. RLL did not receive any complaints or criticisms from Seeman
about the delivery of any of the sponsorship benefits by RLL under the parties’ 2018
Sponsorship Agreement. As further evidence that they were satisfied with RLL’s
performance, Seeman proceeded to pay RLL the agreed upon $250,000.00
sponsorship fee in three (3) payments as follows: August 8, 2018 in the amount of
$50,000.00; September 24, 2018 in the amount of $50,000.00; and October 23, 2018
in the amount of $150,000.00.

17. The 2018 Sponsorship Agreement also included terms related to the
continuation of the parties’ sponsorship arrangement for the 2019 IndyCar Series race
season. The 2018 Sponsorship Agreement provided that Seeman was to pay
$500,000.00 for corporate sponsorship benefits for the 2019 IndyCar Series race
season as follows: (i) as a primary sponsor on race driver Takuma Sato’s race car at

the first race of the 2019 IndyCar Series race season in St. Petersburg, Florida; and (ii)
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 7 of 134

as an associate sponsor of RLL’s fellow race driver, Graham Rahal, for the entire
seventeen (17) race 2019 IndyCar Series season.

18. The 2018 Sponsorship Agreement further provided that the parties would
use their “good faith efforts to finalize the arrangemenis for 2019 by either amending
this MSA [Motorsports Sponsorship Agreement] or entering into a new MSA for the
2019 IndyCar Series Races on Graham Rahal’s race car.” Given that Seeman had a
positive experience as a corporate sponsor with RLL for the 2018 “Indy 500”, Seeman
and RLL through the course of dealing proceeded as agreed under the 2018
Sponsorship Agreement to continue their sponsorship relationship for the 2019 race
season.

C. The Parties Finalize a New 2019 Sponsorship Agreement

19. As provided under the 2018 Sponsorship Agreement, in November, 2019,
Seeman and RLL commenced discussions about continuing the sponsorship
“arrangements” for the 2019 IndyCar Series race season. Significant elemenis of
these “arrangements” had already been agreed to by the parties in the 2018
Sponsorship Agreement which was executed by the head and namesake of the
Seeman Holtz “family of companies’—Marshal Seeman himself.

20. In the 2018 Sponsorship Agreement the parties anticipated that Seeman
would continue as an RLL sponsor for the entire 2019 race season, and would remain
RLL’s exclusive insurance brokerage “partner”. Moreover, the cost of Seeman’s
sponsorship for the 2019 IndyCar Series season was previously agreed to in the
amount of $500,000.00. Marshall Seeman was fully aware of the amount of Seeman’s

payment obligations to RLL for the coming 2019 IndyCar Series season—he was the
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 8 of 134

one who agreed to them almost nine months before as evidenced by his very
signature on the 2018 Sponsorship Agreement. For the most part, the only remaining
subject to be worked out by the parties was the specific scope of Seeman corporate
sponsorship benefits for the 2019 IndyCar Series season.

21. On November 26, 2018 Tom Knox circulated the draft of a new “Seeman
Holtz Motorsports Sponsorship Agreement?’ to Gienn Chavious, who had been working
on behalf of Seeman on the RLL sponsorship arrangements. See Exhibit “B” “Seeman
Holtz Motorsporis Sponsorship Agreement’ dated November 26, 2018 ("20719
Sponsorship Agreement’). The 2019 Sponsorship Agreement draft itemized the
specific 2019 corporate sponsorship benefits that RLL would provide to Seeman. The
2019 Sponsorship Agreement included the same $500,000.00 price tag previously
negotiated, and agreed to by Marshal Seeman himself in the 2018 Sponsorship
Agreement.

22. On or about February 7, 2019, approximately one month prior to the first
race of the 2019 IndyCar Series season, Tom Knox, the Senior Vice President of
Sales and Marketing for RLL, traveled to Seeman’s offices in Boca Raton, Florida to
meet with Marshal Seeman and Terry Sgammaio, a Director of Seeman, to review and
finalize the terms of the 2019 Sponsorship Agreement. The mutual obligations of the
2019 Sponsorship Agreement were thoroughly discussed between Tom Knox and
Terry Sgammato during their meetings at Seeman’s Boca Raton offices. Tom Knox
provided Terry Sgammato with an illustrative chart with a depiction of the Seeman
tradename on RLL’s driver uniform and race car. See Exhibit "C”. Chart of 2019 RLL

Sponsorship Deliverables to Seeman.
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 9 of 134

23. Given that Seeman was expanding its corporate sponsorship relationship
for the 2019 IndyCar Series seventeen (17) race season the sponsorship fee was to
increase over the agreed upon sponsorship fee paid Seeman paid RLL for the one-off
race in the 2018 IndyCar Series race season. During their meeting in Boca Raton,
the parties discussed the previously agreed to sponsorship fee of $500,000.00 set
forth in the 2018 Sponsorship Agreement, a provision which was mirrored at
paragraph 6 of the 2019 Sponsorship Agreement.

24. The timing of the meeting of the parties in Boca Raton came several
months after the initial draft 2019 Sponsorship Agreement had been circulated with its
December 31, 2018 and June i, 2019 proposed payment dates. During their
discussions, Tom Knox stated that RLL could be flexible on the payment schedule.
Just as RLL had divided the 2018 sponsorship payments, Tom Knox informed Terry
Sgammato that RLL was willing to divide the payment of the $500,000.00 sponsorship
fee in two paymenis of $250,000.00. Tom Knox said RLL would invoice Seeman for
the two payments later in the 2019 race season, and Terry Sgammato said he was
agreeable to this arrangement. Furthermore, at paragraph 8 b Seeman represented
and warranted that “Seeman has the financial capability to fulfill all of its commitments
as outlined herein. At the conclusion of the Boca Raton meeting, the parties mutually
agreed to proceed forward under the terms of the 2019 Sponsorship Agreement, with
the parties agreeing to flexibility on the timing of the two $250,000.00 payments to be
made by Seeman to RLL during 20719 calendar year.

25. The day after their Boca Raton meeting, Tom Knox confirmed the parties’

agreement by email dated February 8, 2019 to Seeman representatives Marshal
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 10 of 134

Seeman and Terry Sgammato, and RLL representatives Robert “Bobby” Rahal, Kevin
Warner Brian Marks, and Piers Phillips. in his email, Tom Knox confirmed the parties’
agreement to proceed forward under the terms of the 2019 Sponsorship Agreement,
and the agreed to corporate benefits would be provided to Seeman. Tom Knox further
confirmed that Seeman personnel were invited to attend the first race of the season in
St. Petersburg, Florida, and would be given VIP hospitality and special VIP access ito

RLL’s race team operations:

“Good Morning Marshal and Terry,

Thank you for your time spent yesterday meeting with me. We are looking
forward to the upcoming 2019 season and working together on further aligning
RLL with Seeman Holtz both through the team and our partners.

REREKER

We look forward to hosting you next week and to the season launch in St.
Petersburg on March 8th, 9th, 10th. St. Pete will be a great opportunity for you
to spend time with the ownership group, experience our hospitality, meet
business contacts, and enjoy some great racing.

Here is a digital link to the copies | left yesterday of the 2019 deliverables and
team assets for Seeman Holtz.”

see Exhibit “D”. Email dated February 8, 2019 from Tom Knox to Marshal Seeman.
The digital link provided a copy of the same summary of the 2019 sponsorship
deliverables the parties had agreed to. See Exhibit “C”. Chart of 2019 RLL
Deliverables to Seeman.

26. The 2019 Sponsorship Agreement itself provided a long list of specific
sponsorship benefits which RLL agreed to extend to Seeman for the 2019 IndyCar

race season. These sponsorship benefits included the following:

10
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page‘11 of 134

(i) Seeman designed as a property and casualty insurance “partner” of RLL;

(ii) Full season associate sponsorship of the No.15 Graham Rahal RLL entry,
with associate branding on driver and crew uniforms as shown in the
summary of 2019 sponsorship deliverables:

(iii) Primary sponsorship of the No. 30 Takuma Sato RLL entry at the 2019 St
Petersburg Grand Prix for which the RLL team entry name was revised to
include “Seeman Holtz Property & Casualty” logo:

(iv) |Seeman’s logo placed on No. 15 Driver's racing suit in the position set
forth in the 2019 sponsorship deliverables;

(v) Seeman was provided with logo identification placement on the RLL team
transporter, team equipment and crew uniforms as set forth in Exhibit °C”;

(vi) In-car camera logo placement on the No. 15 car for the Indy 500;

(vii) Two driver in market and one out of market appearances during the 2019
IndyCar racing season;

(vii) Driver shall be made available for one film production day;
(ix) Six driver ai track “meet & greets” for Seeman guests:

(x) Sixty special access VIP access tickets for Seeman and its guests for the
2019 race season;

(xi) Access to RLL trackside team hospitality;

{xii} Inclusion on RLL social media platform;

(xiii) Access to RLL IndyCar replica Show Car at Seeman’s cost;

(xiv) Seeman shall further have rights during the Term, to engage in any
reasonable advertising and promotional activities with respect to its
sponsorship activities;

(xv) Seeman shall have the right to disseminate press release material
relating to its sponsorship of RLL, and RLL will agree to include
information provided by Seeman in RLL’s public relations material;

2/. In response to Tom Knox’s email to Marshal Seeman dated February 8,

2019, Seeman confirmed that the parties had agreed to the terms of the 2019

1]
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 12 of 134

Sponsorship Agreement. Indeed, Marshal Seeman wrote an email to Tom Knox on
February 8, 2019, to confirm that the parties were proceeding forward under the
2019 Sponsorship Agreement:

“Tom — thank you sorry yesterday wound up being crazy. | just want you to know
we want this relationship to work with the entire RLL [sic] team. We really look forward
to making this productive for us all. | think that with Terry now invoived we can all make
this work.”

See Exhibit “E”. Email dated February 8, 2019 from Marshal Seeman to Tom Knox.
28. Similarly, the day after the February 7, 2019 meeting in Boca Raton, Terry

Sgammato of Seeman, wrote an email to Tom Knox confirming that the parties had
agreed to proceed forwards under the 2019 Sponsorship Agreement, and informed Tom
Knox that Seeman would immediately commence to utilize its RLL sponsorship benefits

at the 2019 IndyCar Series Austin, Texas race on March 24, 2019:

“Hello Tom,

Thank you for the follow up and the introduction to your team. We are all very
eager to develop a closer relationship with you all and begin working, and playing
together this season. | shall be attending the event in Austin along with Patrick
Jeffords, President of our advisory group, and possibly one additional agent
pending his RSVP. As you know Marshal is unable to attend as traveling
north. We look forward to the introductions and a great event.”

I've aligned some of the resources for the matters you presented and will reach
out to Piers Monday to discuss further. Have a great weekend and see you in
Austin.

Terry”
See Exhibit “F”. Email dated February 8, 2019 from Terry Sgammato to Tom Knox.

D. Seeman Personnel Proceed to Use and Enjoy Their RLL Sponsorship

Benefits under the 2019 Sponsorship Agreement

12
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 13 of 134

29. In addition to Terry Sgammato, consistent with the 2019 Sponsorship
Agreement entered by the parties, many other Seeman personnei took full advantage
of the RLL sponsorship benefits provided to Seeman throughout the 2019 IndyCar
race season. Consistent with the 2019 Sponsorship Agreement, Seeman personne!
enjoyed the special VIP access and benefits which RLL agreed to provide under the
2019 Sponsorship Agreement. Consistent with the 2019 Sponsorship Agreemeni,
Seeman personnel used their special RLL VIP access to invite their family members to
attend the 2019 IndyCar Series races, including to the 2019 “Indy 500”; and Seeman
personnel also used their RLL sponsorship benefits to entertain Seeman business
associates and prospects.

30. Consistent with the 2019 Sponsorship Agreement, RLL also promoted
Seeman as RLL’s exclusive property and casualty insurance “partner’. Seeman
utilized the promotional and advertising benefit from having its “Seeman Holtz Property
& Casualty” tradename and logo which was promoied and advertised: (i) on RLL race
cars, team transporter, equipment, driver and crew uniforms during the entire
seventeen (17) race 2019 IndyCar season in front of thousands of race fans at each
race venue, (ii) on IndyCar Series television broadcasts, and (ili) on RLL’s social
media platform. Seeman utilizer and took advantage of all of the agreed upon
corporate sponsorship benefits set forth in the 2019 Sponsorship Agreement. See
Exhibit “G’. Pictures of RLL race car and driver’s uniform featuring “Seeman Holtz
Property & Casualty” tradename and logo.

31. As a demonstration of RLL’s good faith, RLL provided Seeman with

sponsorship benefits even beyond those set forth in the 2019 Sponsorship Agreement.

13
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 14 of 134

At no additional charge, the RLL team entry name for the St. Petersburg race was
changed to feature the Seeman Holtz name as the primary sponsor of race driver
Takuma Sato’s race car. This sponsorship benefit gave Seeman greater advertising
visibility to promote the Seeman brand during the St. Petersburg race. See Exhibit
"H”, Email dated February 24, 2019 from Kevin Warner to Tom Knox enclosing
IndyCar Team Entry Change of Name form.

32. In addition, Seeman personnel were also invited to attend a private RLL
Partner Summit held on February 12-13, 2019, which was a value-added invitation to
Seeman to attend an RLL special event designed to enable RLL sponsors to network
and promote the business lines of RLL team sponsors. As a yet another good faith
gesture to Seeman, RLL’s principal, Robert “Bobby” Rahal, engaged Seeman as his
personal insurance broker and turned over his personal insurance business to
Seeman. Further, though not required to by the 2019 Sponsorship Agreement, RLL
looked for other opportunities to deveiop new client business for Seeman.

33. As Seeman personnel took advantage of the RLL sponsorship benefits
during the 2019 IndyCar race season, Seeman personnel expressed to RLL that they
were extremely impressed with RLL’s professionalism in providing the promised
sponsorship benefits and deliverables to Seeman. At no time did any Seeman
personnel complain that RLL had not delivered the promised sponsorship benefits or
deliverables under the 2019 Sponsorship Agreement.

34. To the contrary, in a series of emails written by Seeman personnel to RLL
represeniatives, Seeman personnel were universally positive about its relationship

with RLL, and often asked to attend additional races with their friends, family and

14
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 15 of 134

business associates. On March 11, 2019, namesake Eric Holtz of the Seeman Holtz
“family of companies” wrote an email to Terry Sgammato of Seeman and Kevin
Warner of RLL (copying Tom Knox of RLL), expressing his gratitude for a positive
experience after attending the indyCar Series St. Petersburg race hosted by RLL:
“Thanks again guys. We really felt well taken care of. | realized that | will be in So Cal
with my wife and thirteen year old son during the Long Beach [IndyCar race] race.
Please let me know if there will be an opporiunity to attend this event with my family.
We could continue our relationship building there.” See Exhibit “l’ attached hereto.
Email dated March 11, 2019 from Eric Holtz of Seeman to Terry Sgammato of
Seeman and Kevin Warner of RLL.

35. That same day, Terry Sgammato of Seeman wrote to Kevin Warner of RLL
and to Eric Holtz of Seeman about the St. Petersburg race event, copying Tom Knox
of RLL: “Thanks for reaching out, and the hospitality in St Pete. Bummer on Satos
ride, he seemed to be in good position to compete. The RLL team has been great to
work with and we appreciate your approach in business development and making the
most of the race experience.” See Exhibit “J” attached hereto. Email dated March 11,
2019 from Terry Sgammato of Seeman to Kevin Warner of RLL and Eric Holtz of
Seeman and Tom Knox of RLL.

36. In yet another instance, after attending the 2019 “Indy 500” hosted by RLL,
Terry Sgammato, of Seeman wrote to Tom Knox of RLL, following the race, to
compliment RLL about the VIP race experience RLL extended ta both him and his
guests:

“| can’t begin to tell you how much | appreciate you and Kevin’s personal touch.
I've been around a lot of sporis and marketing events and have never experienced

15
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 16 of 134

such genuine, and timely interactions as your entire group delivers. | sense this is part
of the Rahal persona and one that really connects with our own at Seeman Heitz.
Your all real PRO’s and | wanted to express all the above.”

See Exhibit "K” attached hereto. Email dated March 28, 2019 from Terry Sgammato,
Director of Seeman Property and Casualty to Tom Knox, Director of Marketing of RLL.

37. Similarly, Dan Tepper of Seeman attended the St. Petersburg Grand Prix
race with RLL and on April 16, 2019 wrote to Kevin Warner of RLL, and to Tom Knox
of RLL, as follows: “Hey Kevin & Tom, What a fun day! Thank you so much for the
tickets and access. Thanks again for a great day!” See Exhibit “L” attached hereto.
Email dated April 16, 2019 from Dan Tepper of Seeman to Kevin Warner and Tom
Knox of RLL.

38. Then there was Brian Hand of Seeman who attended a race event and
afterward wrote to Tom Knox on April 15, 2019 to thank him for the “awesome” VIP
experience RLL provided him at the Long Beach Grand Prix race:

‘Hello Tom, | had a great time at the Long Beach grand Prix this weekend.
Thank you for the opportunity to go to the Grand Prix and for the Pit and Garage
passes. it was awesome being down there with drivers and being able to meet
Graham Rahal. He’s a really down to earth guy. It’s crazy how much technology and
preparation it takes for each race. It is eye opening. |’'m definitely hooked on Indy Car
now. | hope you guys have a successful season. lll see you guys soon! Sincerely,”
See Exhibit “M’ attached hereto. Email dated April 15, 2019 from Brian Hand of
Seeman to Tom Knox of RLL.

39. Moreover, under the 2019 Sponsorship Agreement, RLL was providing
Seeman with substantial and valuable corporate sponsorship benefits at a reasonable

cost. Afterall, Seeman had paid $250,000.00 to be a corporate sponsor of RLL for

only one race in 2018 race season—the 2018 “Indy 500.” Under the 2019

16
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 17 of 134

Sponsorship Agreement, Seeman had agreed to pay $500,000.00 to be a sponsor of
RLL for the 2019 “Indy 500” (a $250,000.00 value in and of itself), and in effect had
agreed to pay $250,000.00 to be a corporate sponsor of RLL for the balance of the
sixteen (16) races comprising the entire 2019 IndyCar Series season. This included
being named as a primary sponsor of RLL race driver Takuma Sato’s race car at the
first race of the 2019 IndyCar Series season in St. Petersburg, Florida.

E. RLL Invoices Seeman under the 2019 Sponsorship Agreement and

Seeman Personnel Promise to Provide Payment

40. As previously agreed between Tom Knox of RLL and Terry Sgammato of
Seeman at their February 7, 2019 Boca Raton meeting, on April 10, 2019 Veronica
Lapointe of RLL, sent an RLL invoice to Marshal Seeman for $250,000.00 which
provided a payment deadline of July 1, 2019. See Exhibit “N”. Email dated April 10,
2019 from Veronica Lapointe to Marshall Seeman, with invoice attachment. Marshall
Seeman did not respond to much less dispute the RLL invoice or chalienge the
efficacy of Seeman’s financial obligation to RLL under the 2019 Sponsorship
Agreement. Nevertheless, despite his receipt of the RLL invoice, Marshal Seeman did
not have Seeman effectuate payment.

41. Thereafter, on July 23, 2019, Barbara Koenig, RLL’s Financial Controller
and HR Manager, sent an email to Terry Sgammato of Seeman, and once again
transmitted the same RLL invoice previously sent to Marshal Seeman on April 10,
2019. See Exhibit “O”. Email dated July 23, 2019 from Barbara Koenig to Terry
Sgammato, and invoice attachment. Thereafter, Ms. Koenig copied this email to Eric

Holtz, Brett Williams and Terry Sgammato of Seeman. Terry Sgammato’s reply email

17
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 18 of 134

was typical of Seeman personnel’s responses on the payment issue. In his reply
email dated July 1, 2019, Terry Sgammato stated no objection to the RLL invoice or its
timing or to the amount of Seeman’s payment obligations under the 2019 Sponsorship
Agreement. In fact, he left the distinct impression that the RLL invoice was going to
be paid. Terry Sgammato of Seeman sent an email in reply: “Thank you Barbara. |
shali forward to Marshal Seeman.” See Exhibit “P”. Email dated July 1, 2010 from
Terry Sgammato of Seeman to Barbara Koenig of RLL.

42. In fact, Marshal Seeman had already received a copy of the same invoice
from Veronica Lapointe of RLL. If Terry Sgammato did send the invoice to Marshal
Seeman, the transmittal of the invoice a second time did not elicit any response from
Marshal Seeman to RLL’s demand for payment. Significantly, Marshal Seeman did
not take the occasion of his receipt of the resubmitted RLL invoice to make any
attempt to dispute the RLL invoice or challenge the efficacy of Seeman’s financial
obligation to RLL under the 2019 Sponsorship Agreement.

43. Nevertheless, approximately thirty days after receiving the second RLL
invoice, Seeman still had not paid RLL’s $250,000.00 invoice—or otherwise disputed
its obligation to do so under the 2019 Sponsorship Agreement. Neither did any
Seeman personnel explain the payment delay. Undeterred, Ms. Koenig of RLL
followed up once again with Seeman on the outstanding balance due RLL under the
2019 Sponsorship Agreement. On August 1, 2019, Ms. Koenig sent yet another email
directly to Marshal Seeman (with prior notice to and prior approval by Terry
Sgammato), and thts time included two RLL invoices each for $250,000.00 or for the

total amount due of $500,000.00. Ms. Koenig mentioned in her email that: “I believe

18
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 19 of 134

that invoice 1605 was recently forwarded to you from Terry Sgammato that was due
July 1, 2019.” See Exhibit “Q”. Email dated August 1, 2019 from Barbara Koenig to
Marshal Seeman. Ms. Koenig reminded Marshal Seeman that payment on the second
invoice would be due on October 1, 2019.

44, Once again Marshal Seeman failed to respond. Moreover, Marshall
Seeman did not take the occasion of receipt of the resubmitted invoice to dispute the
RLL invoice or challenge the efficacy of Seeman’s financial obligation to RLL under the
2019 Sponsorship Agreement. At the same time, no other Seeman personnel
responded to the RLL invoice by disputing that the invoiced amounts were due to RLL.
Despite the foregoing, Seeman still did not forward payment on the initial $250,000.00
invoice. Thereafter, on August 15, 2019, Ms. Koenig followed up for a third time on
the outstanding payment directly with Marshal Seeman to inquire about the status of
the payment. See Exhibit “R’. Email of Barbara Koenig to Marshal Seeman dated
August 21, 2019. Once again, Neither Marshal Seeman or any other Seeman
personnel voiced any objection to the RLL invoice. At this point, Seeman was forty-
five days overdue in their payment of the initial RLL invoice.

45. In the meantime, while Seeman was delaying payment of the RLL invoice
without explanation, Seeman personnel continued to expect and demand that RLL
provide Seeman with the costly sponsorship benefits as agreed to under the 2019
Sponsorship Agreement. By this time, most of those RLL sponsorship benefits that
Seeman was entitled to had already been provided by RLL for Seeman’s benefit. The
2019 IndyCar Series season would soon be coming to an end. As of the time of RLL’s

August, 2019 invoicing to Seeman, the IndyCar Series had already staged thirteen

19
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 20 of 134

(13) out of a total of seventeen (17) races, including the “2019 Indy 500”. Only four
races remained in the entire 2019 IndyCar Series season.

46. Though Seeman had not paid RLL for the 2019 sponsorship benefits,
throughout the 2019 IndyCar Series race season, Seeman personnel demonstrated
that they were completely satisfied with the performance of RLL under the 2019
Sponsorship Agreement. Seeman personnel’s satisfaction about RLL’s performance
under the 2019 Sponsorship Agreement was consistently demonstrated by the
following: (1) Seeman personnel were highly complementary about the RLL’s
sponsorship deliverables, and did not voice any complaints about RLL’s performance
under the 2019 Sponsorship Agreement; (2) Seeman personnel continued to ask RLL
and RLL continued to provide 2019 IndyCar Series season sponsorship benefits to
Seeman as agreed under the 2019 Sponsorship Agreement; (3) When repeatedly
asked about the status of payment of the RLL invoices Seeman personnel indicated
that they knew that Seeman owed RLL the billed amount of the invoices, and said that
they were actively attempt to obtain payment for RLL; and (4) Seeman personnel
failed to provide any grounds to explain or justify why RLL’s invoices were not being
paid.

47. Indeed, the response by Marshal Seeman, the namesake and leader of the
Seeman Holtz “family of companies’, to the presentment of the RLL invoices on July
23, 2019 and August 1, 2019, followed this very same pattern. Marshal Seeman did
not dispute: the existence of the 2019 Sponsorship Agreement between the parties: or
that the RLL invoices were entirely proper; that RLL had duly provided all of the

bargained for sponsorship benefits; or that Seeman owed RLL the sponsorship

20
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 21 of 134

payment of $500,000.00 under the 2019 Sponsorship Agreement. Marshal Seeman
simply responded with silence when presented with the invoices, and by his silence
affirmatively acknowledged—just like all the other Seeman personnel RLL had dealt
with—that Seeman knew full well that that it was in debt to RLL for the sum of
$500,000.00.

48. Indeed, Marshal Seeman’s total silence on the RLL invoice payment matter
continued for months thereafter. In the meantime, Seeman personne! consistently
expressed ito RLL personnel that they were aware that the debt was due to RLL and
unanimously responded by saying that they believed that the RLL’s invoices should be
paid. In fact, further admitting Seeman’s liability to RLL for $500,000.00 under the
2019 Sponsorship Agreement, Seeman personnel, including Terry Sgammato, a
Director of Seeman, expressed to RLL that they were doing whatever they could to get
Seeman to pay the RLL invoices.

49. At no time did Terry Sgammato, express any objection to the RLL invoices,
or to RLL’s performance, or challenge Seeman’s payment obligations under the 2019
Sponsorship Agreement, or describe any stated objections from Marshal Seeman or
any other Seeman personnel. Instead of expressing objections, explanations,
justifications or defenses, Seeman personnel only offered convenient and self-serving
excuses for the delay in even responding. Terry Sgammato’s email to Tom Knox of
RLL on September 20, 2019 was a typical email from Seeman personnel on the
matter. In his email, Terry Sgammato thanked Tom Knox of RLL for a business
development referral to Seeman. Terry Sgammato then remarked: “I've siill no

response to provide despite my efforts to move forward.”

21
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 22 of 134

50. Mr. Sgammato also indicated in that same email that he had been trying to
reach Marshal Seeman to follow up on the payment issue. Significantly, ne suggested
in the email that he already had authorization for the payment from Eric Holtz, but was
purportedly waiting to obtain a payment authorization from Marshal Seeman who was
preoccupied with his Mother's grave illness. See Exhibit “S”. Email dated September
20, 2019 from Terry Sgammato to Tom Knox. However, while Seeman personnel
offered excuses for the payment delay, they could not provide any explanation or
defense for all of the corporate sponsorship benefits which Seeman had been more
than pleased to enjoy from RLL without paying so much as one penny in return.

51. Still, despite the Seeman personnel’s repeated promise that RLL’s payment
would be forthcoming, Seeman continued to refuse to pay RLL’s invoices.
Understanding that Marshal Seeman could be busy with the iliness in his family, Ms.
Koenig then followed up on the payment issue to Terry Sgammato of Seeman by
email dated September 26, 2019, and stated:

“Hi Terry

| know you have been speaking with Tom regarding the 2019 sponsorship
invoices as Marshal ts busy with his family. | wanted to ask if both invoices, total
of $500,000, could be paid now. The first invoice of $250,000 was due 8/1/19,
and the second invoice of $250,000 is due 10/1/19. | am trying to wrap up the
season end accounting so wanted to get an idea of the timing for the payment.

Thank you,

Barb”
See Exhibit “T”. Email dated September 26, 2019 from Barbara Koenig to Terry
Sgammato.

52. By email dated that same day, Terry Sgammato wrote to Tom Knox, and

again promised that the payment due RLL would be forthcoming. In his email to Tom

22
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 23 of 134

Knox, Terry Sgammato stated that he had just spoken to Eric Holtz “regarding the
billing”, and that “they will make arrangements to respond to invoice...” See Exhibit
“U”, Email dated September 26, 2019 from Terry Sgammato of Seeman to Tom Knox
of RLL.

53. Nevertheless, despite Seeman personnels repeated promise to pay the
RLL invoices, and their repeated acknowledgment of their obligation to do so, Seeman
personnel took steps over the next two months to “buy themselves” the opportunity to
further delay the payment of the invoices. It appeared increasingly that Seeman’s
strategy was to “work the clock” so that they could use up the balance of the RLL’s
sponsorship benefits under the 2019 Sponsorship Agreement-—all without paying so
much as one penny of the $500,000.00 balance due io RLL.

54. The October 1, 2019 payment deadline for the second of the two
$250,000.00 RLL invoices came and went without Seeman providing payment or
providing RLL with a date by which either the first or second invoice would be paid.
The 2019 indy Car Series season was now over. RLL had provided Seeman with
seventeen (17) races worth of corporate promotional and advertising benefits and VIP
hospitality and access for an entire 2019 IndyCar Series season.

55. At this point, a period of six (6) months had elapsed since Veronica
Lapointe of RLL had sent RLL’s initial invoice of $250,000.00 to Seeman with a
payment due deadline of July 1, 2019, and still Seeman still managed to take all of
these promotional benefits for “Seeman Holtz Property & Casualty” from RLL, and
failed to pay Rahal so much as one penny of the $500,000.00 sponsorship fee or

attempt to provide any explanation or excuse or their defense for their failure to do so.

23
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 24 of 134

56. During the six (6) month period since being presented with those invoices,
Seeman personnel, including Marshal Seeman and Eric Holtz, the two principal
shareholders and officers of the so called Seeman Holtz “family of companies” did not
dispute the existence of the 2019 Sponsorship Agreement or Seeman’s financial
obligations to RLL thereunder. This was yet more evidence—as if any more were
needed—that Marshall Seeman and Eric Holtz and Seeman had absolutely no
defense to RLL’s now six (6) month old demand to Seeman for payment under the
2019 Sponsorship Agreement. If Seeman had a defense it would not have taken six
(6) months for them to communicate a defense to RLL.

5/. In further confirmation of the binding 2019 Sponsorship Agreement
between RLL and Seeman, on November 11, 2019, Tom Knox of RLL sent an email to
Eric Holtz and stated in part as follows: “My question to you is that we have an
agreement for 2018 and 2019. How do you suggest we resolve 2019 [payment
issue]’, See Exhibit “V’. Email dated November 11, 2079 from Tom Knox to Eric
Holtz. On November 13, 2019, Tom Knox sent a similar email to both Marshal
Seeman and Eric Holtz in which he again referenced and confirmed the existence of
the “2019 contract”, and sought to resolve the collection of the outstanding payment.
see Exhibit “W". Email dated November 13, 2019 from Tom Knox to Marshal
Seeman and Eric Holtz.

98. Indeed, in multiple telephone calls and emails between Seeman and RLL
personnel, in month after month during 2019, Seeman personnel affirmed Seeman’s

$500,000.00 payment obligation to RLL, and Seeman personnel unanimously

24
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 25 of 134

promised and made representations and statemenis that were intended to and caused
RLL personnel to believe that payment would be forthcoming.

F. Running out of Excuses Seeman Personnel Went So Far as to

Desperately Claim that Payment Was Actually Effectuated to RLL—It

wasn’t

59. After seven (7) months of RLL pursuing Seeman for payment of the
$500,000.00 due, it finally appeared that there had been a breakthrough. In a
telephone call between David Anderson of Seeman and Tom Knox of RLL held on
November 22, 2019, David Anderson finally confirmed to Tom Knox that Seeman
would pay RLL $250,000.00 the following week, and the balance of $250,000.00 in
December, 2019 before the end of the year. That same day, David Anderson sent an
email to Tom Knox and said: “Thanks for taking the time to discuss our relationship
today. It is evident that there is a strong desire on both sides to continue working
together, and to make this profitable for both sides.” See Exhibit “X”. Email dated
November 22, 2019 from David Anderson to Tom Knox. The “profitable for both sides”
choice of language was certainly rich in irony given that for the entire 2019 IndyCar
Series season, as between Seeman and RLL, Seeman was the only party who had
“profited” by absconding with $500,000.00 in RLL sponsorship benefits without paying
anything in return. “Profitable” indeed.

60. Thereafter, in another email sent by David Anderson of Seeman to Tom
Knox of RLL dated November 27, 2019, David Anderson informed Tom Knox, that he
had in effect “taken point” on the Seeman and RLL relationship, and would be

following up on the status of the $500,000.00 Seeman’s payment due to RLL. See

25
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 26 of 134

Exhibit “Y”. Email dated November 27, 2019 from David Anderson to Tom Knox. This
was yet another instance in an ever growing number of instances where Seeman
personnel had acknowledged that Seeman was legally responsible to pay RLL the
outstanding $500,000.00 due.

61. Several days later, David Anderson went so far as to inform Tom Knox that
he had successfully “resoived” Seeman’s funding impasse. This was yet another
acknowledgement that the fault lay entirely on the Seeman side. On December 2,
2019, David Anderson informed Tom Knox that a bank wire covering the
$500,000.00 invoices had been sent to RLL, and that he was waiting on his
accounting department to provide confirmation of the bank wire transfer. The
supposed “confirmation” of the bank wire was yet more conclusive proof that Seeman
had fully and finally acknowledged its debt and payment obligation to RLL under the
2019 Sponsorship Agreement. Afterall, if Seeman had no payment obligation to RLL,
or had a defense to the payment of the RLL invoices, there would be no reason for
David Anderson to represent to Tom Knox that Seeman had finally made the promised
payment.

62. Incredibly, despite his representations to Tom Knox that the Seeman bank
wire to RLL was being effectuated, David Anderson’s promised proof of wire transfer
from Seeman to RLL never materialized. Neither did David Anderson's promised
funds. Instead, Tom Knox advised David Anderson by email dated December 3, 2019
as follows: “Hi Dave, | know you are still in meetings but wanted to let you know that
Fifth Third [Bank] did not receive notification nor confirmation of the wire transfer we

discussed. Please Jet us know your thoughts once you have a chance to review.” See

26
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 27 of 134

Exhibit “2” attached hereto. Email from dated December 3, 2019 from Tom Knox of
RLL to David Anderson of Seeman.

63. David Anderson responded to Tom Knox by email the same day and said
that he was surprised by the news as he had been informed that the bank wire to RLL
had been sent. In his email David Anderson stated: “Yeah | am still in a meeting. My
initial thought is what the hell is going on and who |’m going to call soon as | get out to
find out that answer.” See Exhibit “AA” attached hereto. Email dated December 3,
2019 from David Anderson of Seeman to Tom Knox of RLL. Even David Anderson
had himself run out of excuses for Seeman’s failure to make the promised payment to
RLL.

64. Tom Knox responded by sending another email to David Anderson that
same day: “Okay. Bobby [Rahal] wants to know/understand if what we discussed last
weekend regarding 2019 resolution approved. Is this a bank issue? Thank you
Dave.” See Exhibit “BB” attached hereto. Email dated December 3, 2019 from Tom
Knox of RLL to David Anderson of Seeman. David Anderson responded that same
day to Tom Knox in another email: “OK, lve talked to a few folks, and it appears to be
a bank issue. | am trying to find out what it is, and how I can fix it. | will do my best to
get back to you today.” See Exhibit “CC” attached hereto. Email dated December 3,
2019 from David Anderson of Seeman to Tom Knox.

65. Thus, Dave Anderson of Seeman was again confirming, even after his
claimed personal investigation of the bank wire problem and speaking to his “few
folks’, that the Sponsorship Agreement was both confirmed and ratified in all respects

by Seeman, that Seeman had received its $500,000.00 of sponsorship benefits from

27
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 28 of 134

RLL, that Seeman personnel had no complaints about RLL’s performance under the
2019 Sponsorship Agreement, and that the Seeman payment was not only due, but
was being made by Seeman’s bank. See Exhibit “CC”,

66. In reality, David Anderson’s claim that the promised Seeman payment of
the $500,000.00 had been sent to RLL, and subsequently that the inexplicable bank
wire delay was solely due to banking error, were just more misrepresentations upon a
series of misrepresentations by Seeman and Seeman personnel on the payment
issue. In the end, and after the months and months, and all of the emails and all of
their feigned stories and thinly veiled excuses, Marshal Seeman, Eric Holtz, Terry
Sgammato, David Anderson, Dan Tepper, and Brian Hand, among others at Seeman’s
“family of companies’, simply decided to take advantage of and illicitly abscond with all
of the RLL sponsorship benefits—both from a personal and professional standpoint—
without paying for them.

67. RLL spent millions of dollars in reliance upon Seeman’s contractual
promise and course of conduct to make the payments due under the 2019
Sponsorship Agreement. RLL paid for the 2019 IndyCar Series race entrant fees,
and paid each of the race promoter’s fees to permit the RLL race team access to the
track paddock to stage its team operations during the race weekend. RLL paid to
place the Seeman tradename on the RLL race car, team transporter, race equipment,
and the driver and crew uniforms. RLL paid its driver and crew. RLL brought the race
cars and team transporters to each of the seventeen (17) races during the 2019
IndyCar Series race season. RLL purchased race gas, tires and race car spare parts.

RLL set up the team hospitality facilities at each of the seventeen (17) race tracks, and

28
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 29 of 134

paid for the hospitality servers and the food and drink to serve Seeman personnel.
RLL purchased the VIP credentials and tickets to be used and enjoyed by Seeman
personnel, and their family, friends and business associates. RLL paid for the in-car
camera for the 2019 “Indy 500”. RLL purchased the hotel rooms for the team
members to stay. RLL paid for the transportation of the driver, the crew and the race
car, team transporter, and equipment to each of the seventeen (17) race tracks during
the 2019 IndyCar Series season.

68. RLL staged special events to promote Seeman’s business. RLL permitted
Seeman to promote its brand to the world in association with RLL’s tradename, and
take pictures of the race driver and race car with Seeman’s name depicted on the race
car and RLL team uniforms to be used in Seeman promotional materials and in global
media. RLL gave Seeman a license to use the RLL name in Seeman’s promotions
and advertising. RLL promoted Seeman to the press and social media. RLL procured
an insurance policy to cover potential claims. RLL paid for all of the sponsorship
deliverables set forth in the 2019 Sponsorship Agreement, and in the 2019
Sponsorship Deliverables chart.

69. Despite RLL’s reliance on Seeman’s promise to pay $500,000 for all of the
foregoing benefits, Seeman paid nothing—not so much as one penny of the
$500,00.00 Seeman was obligated to pay for all of sponsorship benefits which RLL
paid for and fully provided to RLL. RLL abided by its agreement with Seeman.
Significantly, even Seeman personnel agreed that RLL did. Yet Seeman did not abide

by its agreement with RLL—not one bit.

29
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 30 of 134

70. RLL has suffered substantial monetary damages as a result of Seeman’s
wrongful conduct. RLL would not have dedicated its valuabie time and energy or
expended funds to promote, advertise and publicize Seeman’s tradename and logo,
provide VIP hospitality and exclusive team access, or waste its time and resources to
support Seeman’s business interests, had RLL known that Seeman had intended to
pay RLL noihing in exchange. RLL only incurred such expenses for Seeman’s benefit
with the full expectation that Seeman intended to pay RLL the agreed upon
$500,000.00 sponsorship fee as Seeman had agreed to pay under the 2019
Sponsorship Agreement and by Seeman’s course of conduct. Furthermore, Seeman’s
misconduct damaged RLL given the opportunity cost. If RLL had known that Seeman
had no intention of complying with its financial obligations under the 2019 Sponsorship
Agreement then RLL would have sought out other potential corporate sponsors to
replace Seeman.

G. Even Seeman’s Lawyers Were Unable to Advance any Defense For

Seeman’s Wrongful Conduct

71. Then the Seeman payment problem was turned over to the Seeman and
RLL lawyers. On or about December 11, 2019, RLL’s attorney, Jack Bjerke, Esq. of

Baker Hostetler, wrote a letter to Marshal Seeman and stated as foilows:

“Dear Mr. Seeman:

As you are aware, Seeman Holtz, LLC entered into a Sponsorship Agreement
with Rahal Letterman Lanigan Racing, LLC (“RLLR”) for the 2019 IndyCar
Season. RLLR fully complied with all of the terms and conditions of the
sponsorship Agreement and provided Seeman Holtz with all of the benefits that
were included in the Agreement. Pursuant to the terms of the Agreement,
Seeman Holtz has agreed to pay RLLR $500,000.00. Although | am aware of
many discussions among the parties, this matter has not been resolved. This is

30
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 31 of 134

a significant issue for RLLR, and they intend to pursue all of their legal rights to
collect on this account.

| would appreciate if you would put me in contact with your counsel in order that
we can attempt to resolve this matter amicably and avoid litigation. Please
respond to this letter on or before December 713, 2019.”

See Exhibit “DD”. Letter from Jack Bjerke Esq. to Marshal Seeman dated December
11, 2019.

72, Marshall Seeman did not respond to Mr. Bjerke’s letter or dispute any of
the statements that Mr. Bjerke made, including that RLL had complied with its
obligations under the 2019 Sponsorship Agreement, and that Seeman “has agreed to
pay RLLR $500,000.00”. Marshal Seeman by his continued silence on this matter, in
the face of Mr. Bjerke’s contention that Seeman was owed these funds to RLL, had
conceded the obvious. Seeman owed RLL the money and had no defense for their
failure to pay the promised funds to RLL.

73. Seeman’s in-house legal counsel, Michael Kaminer, Esq., did speak to
Jack Bjerke as he had requested on or about December 12, 2019. During their
telephone call Mr. Kaminer did not dispute any of the assertions stated in Mr. Bjerke’s
letter to Marshal Seeman dated December 11, 2019. Instead, Mr. Kaminer simply said
that he would be in touch to resolve the issue. Mr. Kaminer did not formally respond
by email or letter to Mr. Bjerke’s letter to Marshal Seeman to deny Mr. Bjerke’s
assertion that Seeman owed RLL the $500,000.00 sponsorship fee.

74, When he did not hear back from Mr. Kaminer as he had promised, Mr.
Bjerke followed up his call with Mr. Kaminer with an email dated December 13, 2079 in

which he again demanded payment of the $500,000.00 due RLL. See Exhibit “EE”,

31
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 32 of 134

Email of dated December 13, 2019 from Jack Bjerke, Esq. to Michael Kaminer, Esq.
In his email, Mr. Bjerke attached a copy of the 2018 Sponsorship Agreement and a
copy of the 2019 Sponsorship Deliverables chart, which described all of the
sponsorship benefits which RLL provided to Seeman. Mr. Kaminer did not respond to
Mr. Bjerke’s email or dispute any of Mr. Bjerke’s assertions including that Seeman
owed RLL $500,000.00.

75, Another month passed and there was still no follow up response from Mr.
Kaminer. So Mr. Bjerke followed up with a call to Mr. Kaminer. During their call Mr.
Kaminer did not offer Mr. Bjerke any excuse for or defense of Seeman’s refusal to pay
RLL the $500,000.00 due. All Mr. Kaminer could manage to say to Mr. Bjerke was
that the maiter had been turned over to outside counsel, Brian Casey, Esq., of Locke
Lord LLP. On or about January 27, 2020, Mr. Bjerke spoke by telephone to Mr. Casey
about the matter, and he requested that Mr. Bjerke provide some background
documentation on the issue. Mr. Byjerke complied with Mr. Casey's request.

76. Then there was silence from Seeman’s outside attorney, Mr. Casey. Mr.
Bjerke followed with a telephone call to Mr. Casey on February 7, 2020. In their call
Mir. Casey said that he had not heard from Seeman and he promised to follow up.
However, despite his promise to follow up, Mr. Casey never got back to Mr. Bjerke by
telephone call, email or letter with the promised follow up. Just like Mr. Kaminer,
Seeman’s in-house attorney, Seeman’s outside attorney Mr. Casey did not dispute any
of the claims made by Mr. Bjerke in his letter to Marshall Seeman sent two months
before. He too did not deny that Seeman was liable to RLL for $500,000.00. Just

like Mr. Kaminer, Mr. Casey could not manage to offer any excuse or defense for

32
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 33 of 134

Seeman’s failure to pay RLL the funds due. However, both attorneys admitted by their
silence that RLL had fully performed its obligations under the 2019 Sponsorship
Agreement, and that Seeman was fully responsible to pay its $500,000.00 debt to
RLL.
COUNT!
BREACH OF AGREEMENT
AGAINST DEFENDANT SEEMAN AND DEFENDANT SEEMAN HOLTZ LLC

7/. Plaintiff incorporates paragraphs 1 through 76 as set forth above.

78. Defendant Seeman Holtz LLC, by and through its President, Marsha!
Seeman, and acting as an agent and for the benefit of Defendant Seeman, entered a
2018 Sponsorship Agreement with Plaintiff RLL, which was subsequently
supplemented by the 2019 Sponsorship Agreement entered by the parties, and
which was further adopted and ratified by the course of conduct of the parties. RLL
fully performed under the 2019 Sponsorship Agreement, and provided corporate
sponsorship benefits to Defendant Seeman and Defendant Seeman Hoitz LLC.

79. Pursuant to the 2019 Sponsorship Agreement, RLL agreed to and did
provide in its course of dealing with both Defendants, a variety of sponsorship
benefits in conjunction with RLL race team’s participation in the 2019 IndyCar Series
Championship. Defendant Seeman and Defendant Seeman Holtz LLC, by its course
of dealing with RLL, requested, accepted and took advantage of the corporate
sponsorship benefits set forth in the 2019 Sponsorship Agreement.

80. More specifically, at the request of Defendant Seeman and Defendant
Seeman Hoitz LLC, Plaintiff RLL provided the agreed upon sponsorship benefits to

Seeman set forth in paragraphs 2, 3, and 4 of the 2019 Sponsorship Agreement.

33
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 34 of 134

Plaintiff RLL provided the following sponsorship benefits among others: (i)
designated Seeman as a promotional “partner” of RLL for the IndyCar Series, (ii)
provided brand/logo identification on RLL’s race car for the 2019 IndyCar Series St.
Petersburg Grand Prix race, as set forth in Exhibit “A” to the 2019 Sponsorship
Agreement, (iil) provided in-car camera placement of the Seeman logo on RLL’s No.
15 car for the 2019 “Indy 500”: and (iv) provided signage on the RLL race car, team
race car transporter, team equipment, driver and crew uniforms as set forth in Exhibit
"C” of the 2019 Sponsorship Agreement.

81. In consideration for the provision of the RLL sponsorship benefits, at
paragraph 6 of the 2019 Sponsorship Agreement, Defendants Seeman and Seeman
Holtz LLC, promised to pay a sponsorship fee to RLL of $500,000.00 in two
payments each of $250,000.00 (“Sponsorship Fee’).

82. Plaintiff RLL abided by the terms of the parties’ 2019 Sponsorship
Agreement over the entire 2019 IndyCar Series race season, and fully performed
RLL’s obligations thereunder.

83. On or about April 10, 2019 Plaintiff RLL duly invoiced Defendant Seeman
Holtz LLC, for the payment of the $500,000.00 Sponsorship Fee. Defendant Seeman
and Defendant Seeman Holtz LLC acknowledged receipt of this and subsequent RLL
invoices, and multiple Seeman and Seeman Holtz LLC personnel represented to RLL
on multiple occasions between August and December 2019 that Defendant Seeman
recognized that it owed RLL the $500,000.00 Sponsorship Fee, and that payment
would be effectuated. indeed, on December 2, 2019 David Anderson of Defendant

Seeman informed Tom Knox of RLL that the Sponsorship Fee was duly authorized to

34
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 35 of 134

be paid by Defendant Seeman, and that Defendant Seeman’s bank had been
instructed to effectuate payment

84. Despite David Anderson’s representation that the Sponsorship Fee was
being paid by Defendant Seeman, the Sponsorship Fee was never paid by Defendant
Seeman or by Defendant Seeman Holiz LLC. As a consequence, Defendant Seeman
and Defendant Seeman Holtz LLC, breached the 2019 Sponsorship Agreemeni as
follows:

a. By demanding and accepting the sponsorship benefits from RLL without
paying for them;

b. Failing to make the Sponsorship Payment;

c. Failing to act in good faith in compliance with Defendant Seeman’s payment
obligation under the 2019 Sponsorship Agreement;

d. Continuing to demand and accept sponsorship benefits from RLL under the
2019 Sponsorship Agreement without paying the Sponsorship Fee;

e. Making misrepresentations of the status of the payment of Sponsorship
Fee, and the date when it would be effectuated:

f. By concealing its true intentions te benefit from the provision of the
sponsorship benefits without paying RLL the Sponsorship Fee:

85. Plaintiff has properly and fully performed under the 2019 Sponsorship
Agreement, and all other contingencies have been performed or waived or excused
by Defendant Seeman and Defendant Seeman Holtz LLC. As a result of Defendant
Seeman and Defendant Seeman Holtz LLC’s breach of the parties’ 2019 Sponsorship

Agreement, Plaintiff has been substantially damaged.
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 36 of 134

86. Both the 2018 Sponsorship Agreement and the 2019 Sponsorship
Agreements at paragraph 13 (i) includes an attorney fee and cost provision under
which Plaintiff RLL is entitled to an award of attorney fees and costs for bringing this
litigation.

WHEREFORE, the Plaintiff requests that this Court enter judgment in favor of
the Plaintiff, and against the Defendant Seeman and Defendant Seeman Holtz LLC,
for damages together with interest and costs, for a jury trial of all issues triable as of
right by jury, for an award of attorney fees and costs, and for such other relief as the
Court deems just and equitable.

COUNT II
UNJUST ENRICHMENT AGAINST
DEFENDANT SEEMAN AND DEFENDANT SEEMAN HOLTZ LLC
Plaintiff incorporates paragraphs 1 through 76 as set forth above.

87. Defendant Seeman and Defendant Seeman Holtz LLC, acting through its
President, Marshal Seeman, and other personnel, have individually and collectively
maintained a business relationship with Plaintiff.

88. Plaintiff RLL has conferred a benefit upon Defendant Seeman and
Defendant Seeman Holtz LLC, including but not limited to, providing said Defendants
with corporate sponsorship benefits as set forth in the 2019 Sponsorship Agreement.

89, Defendant Seeman and Defendant Seeman Holtz LLC sought out and was
provided with the sponsorship benefits from Plaintiff RLL, but said Defendants refused

to pay the Sponsorship Fee as invoiced by RLL. Defendant Seeman and Defendant
Seeman Holtz LLC knowingly accepted and took advantage of the sponsorship

benefits from Plaintiff RLL, and wrongfully used these benefits to subsidize the

36
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 37 of 134

business interests of Defendant Seeman and Defendant Seeman Holtz LLC without
paying the agreed compensation to RLL.

90. Plaintiff has made multiple demands for the payment of the Sponsorship
Fee and Defendant Seeman and Defendant Seeman Holtz LLC have refused to
comply and pay RLL the Sponsorship Fee.

91. The Defendant Seeman and Defendant Seeman Holtz LLC have been
unjustly enriched at the expense and to the detriment of Plaintiff RLL.

92, Defendant Seeman and Defendant Seeman Holiz LLC knowingly
accepted the benefit conferred upon it by RLL as is set forth above.

93. It would be inequitable to aliow Defendant Seeman and Defendant
Seeman Holtz LCC to retain the benefit conferred upon said Defendants without the
satisfaction of the payment of the agreed upon compensation due Plaintiff RLL.

WHEREFORE, the Plaintiff RLL requests that this Court enter judgment in favor
of the Plaintiff RLL, and against the Defendant Seeman and Defendant Seeman
Holtz LLC, for damages together with interest and costs, for a jury trial of all issues
triable as of right by jury, for an award of attorney fees and costs, and for such other
relief as the Court deems just and equitable.

COUNTIHI
PROMISSORY ESTOPPEL AGAINST
DEFENDANT SEEMAN AND DEFENDANT SEEMAN HOLTZ LLC
94. Plaintiff incorporates paragraphs 1 through 76 as set forth above.

95. Defendants Seeman and Seeman Holtz LLC wrongfully induced Plaintiff

RLL to enter into the 2019 Sponsorship Agreements under which Defendant Seeman

37
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 38 of 134

was provided with sponsorship benefits from Plaintiff RLL during 2019 IndyCar Series
race seasons.

96. In consideration for Defendant Seeman being provided with the
sponsorship benefits under the 2019 Sponsorship Agreement, Defendant Seeman
and Defendant Seeman Holtz LLC promised to pay Plaintiff RLL the Sponsorship
Fee. Plaintiff RLL provided all of the agreed upon sponsorship benefits to Defendant
Seeman and Defendant Seeman Holtz LLC during the 2019 IndyCar Series race
season. However, despite their agreement to pay the Sponsorship Fee for these
services, Defendant Seeman and Defendant Seeman Holtz LLC refused to pay RLL
for the sponsorship benefits as they had specifically agreed, ali to the benefit of
Defendant Seeman and Defendant Seeman Holtz LLC, and to the detriment of
Plaintiff RLL.

97. In reliance on the promises of Defendant Seeman, and Defendant Seeman
Holiz LLC, Plaintiff RLL provided sponsorship benefits totaling $500,000.00 in value
to Defendant Seeman, and Defendant Seeman, and Defendant Seeman Holtz LLC,
knowingly accepted such sponsorship benefits. Plaintiff RLL has repeatedly
demanded payment of the Sponsorship Fee from Defendant Seeman and Defendant
Seeman Holtz LLC, but these Defendants have wrongfully refused to pay the
Sponsorship Fee and continue to wrongfully refuse to pay the Sponsorship Fee to
the present.

98. Defendant Seeman and Defendant Seeman Holtz LLC have failed to fulfill

their promises to Plaintiff RLL as set forth herein.

38
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 39 of 134

99. As a result of the wrongful actions of Defendant Seeman and Defendant
Seeman Holtz LLC, Plaintiff RLL has suffered substantial monetary damages.

WHEREFORE, the Plaintiff RLL requests that this Court enter judgment in favor
of the Plaintiff RLL, and against Defendants Seeman and Seeman Holtz LLC, for a
jury trial for all issues triable as of right by jury, and for damages together with
interest and costs, for an award of attorney fees and costs, and for such other relief

as the Court deems just and equitable.

Respectfully submitted,

s/Peter J Yanowitch

Peter J. Yanowitch, Esq.

Attorneys for Plaintiff

Yanowitch & Co. LLP

232 Andalusia Avenue. Suite 202
Coral Gables, Florida 33134
primary-mail: peter@yancolaw.com
(305) 443-2100

Florida Bar No. 337196

39
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 40 of 134

EXHIBIT “A”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 41 of 134

SEEMAN HOLTZ, LLC

MOTORSPORTS SPONSORSHIP AGREEMENT.

This Motorsports Sponsorship Agreement (this “MSA” or “Agreement”) is dated as of May 24,
2018 (the “Effective Date”) and sets forth parameters for a binding agreement by and between Rahal
Letterman Lanigan Racing, LLC (“RLL”), an Indiana limited liability company having its principal
place of business at 485 Southpoint Circle, Suite 900, Brownsburg, Indiana 46112, and Seeman Holtz,
LLC! (“Seeman”), having its principal place of business at 301 Yamato Road, Suite 2222, Boca Raton,
Florida 33431 (individually each a “Party” and collectively the “Parties”), regarding sponsorship for the
2018 Indianapolis 500 and the 2019 IndyCar Series Races.

WHEREAS, RLL is a leading team in IndyCar Series; and

WHEREAS, RLL has developed expertise in the areas of automobile racing technology and in
the commercial marketing of automobile racing sponsorship associations; and

WHEREAS, Seeman is desirous of a sponsorship association with RLL’s entry for the 2018
Indianapolis 500 (“Indy 500”) and the 2019 IndyCar Series Races.

NOW THEREFORE, in consideration of the mutual promises, agreements and undertakings set
forth in this Agreement, the sufficiency of which each Party acknowledges, the Parties agree as follows:

1) Term of the Agreement:

The term of this Motorsports Sponsorship Agreement shall commence on the execution thereof
and if continued by the Parties continue through the completion of the 2019 IndyCar Series
Races or 90 days after the Indy 500 if not continued by the Parties (the “Term”).

The parties have mutually agreed to discuss and use their best efforts to finalize an agreement
with respect to a sponsorship arrangement with RLL for the 2019 IndyCar Series Races on
Graham Rahal’s race car for a payment by Seeman to RLL of $500,000, The Parties agree that
they will use their best efforts for up to thirty (30) days following the 2018 Indy 500 to finalize
an arrangement for 2019 either by amending this MSA. or entering into a new MSA for the 2019
IndyCar Series Races on Graham Rahal’s race car.

2) Sponsorship Designation:

Designation. RLL hereby designates Seeman as a Seeman Holtz Property & Casualty Insurance
Partner of RLL and RLL’s exclusive insurance industry sponsor.

3) Brand/Logo Identification:

Livery. RLL will provide logo ID placement on the No, 30 IndyCar substantially in the form
shown in Exhibit A of the Agreement. In addition, RLL shall arrange for Seeman’s logo to be an
in-camera placement logo on the in-car camera on Takuma Sato’s car for the Indy 500. In
addition, Seeman’s logo shall be placed on Takuma Sato’s racing suit in the position set forth on

Ls this the correct SH entity?
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 42 of 134

Exhibit B.2 No additional IndyCar logo placement shall be provided by RLL to Seeman during
the Agreement.

4) Advertising and Promotional Rights:

a) During the Term, RLL shall provide Seeman with a limited global license to use, display,
and identify the names and/or likenesses of the RLL team, driver, crew, logo, photos of
car, crew uniforms, and other designs (the “RLL Marks”) and refer to the Sponsorship in
connection with its advertising, marketing, and promotional campaigns of Seeman,
subject to the approval of RLL which will not be unreasonably conditioned, withheld or
delayed by RLL.

e In turn, Seeman agrees to provide the same limited rights as listed above, for use of
Seeman’s logos and logo usage, with its advertising, marketing and promotional
companies.

b) Seeman and its affiliates will have the right during the Term, to engage in any reasonable
advertising and promotional activities with respect to Seeman’s sponsorship of RLL in
the IndyCar Races, subject to the approval of RLL, which will not be unreasonably
conditioned, withheld or delayed.

c) Seeman and its affiliates will have the right to prepare and disseminate press release
materials relating to Seeman’s sponsorship of RLL, and RLL will agree to include
information provided by Seeman to RLL in RLL’s public relations material. Both Parties
prior to release must approve all press releases related to such sponsorship in writing and
such approval will not be unreasonably conditioned, withheld or delayed.

5) RLL General Responsibilities:

a) RLL at its cost will (i) enter and maintain a competitive IndyCar entry driven by Takuma
Sato (or a substitute driver); (ii) provide all necessary support vehicles; and (iii) expend
its reasonable best efforts to win the Indy 500.

b) RLL will work in good faith with Seeman to develop mutually approved press releases to
announce the Seeman’s sponsorship of RLL for the Indy 500. All press releases must be
approved by both parties prior to release.

c) RLL shall provide Seeman with one (1°) invitation to RLL’s private pre-race party to be
held on May 25, 2018, access to RLL’s track hospitality for the 2018 Indy 500 and one
(1) suite ticket in RLL’s Indy 500 suite.

d) RLL shall provide a dedicated account manager to implement Seeman’s sponsorship of
RLL pursuant to this Agreement.

6) Sponsorship Fees, Products & Services:

2 What about pit crew and pil area?
3 Go for 2?
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 43 of 134

As consideration for the sponsorship, advertising and promotional rights defined and granted by
RLL to Seeman, Seeman shall pay RLL a sponsorship fee of $250,000 payable on or before May
, 2018.
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 44 of 134

Use of Seeman’s Trade Names and Trademarks by RLL:

a) Grant of Rights. During the Term, Seeman hereby grants RLL a limited, non-exclusive
license to use Seeman’s trade names and trademarks (“Sponsor Marks”) used for the
purpose of executing the racing program and for advertising and promoting the
Sponsorship pursuant to the terms and conditions of this Agreement. In addition, for use
of Seeman logos and logo usage in connection with any [RLL Team Merchandise]* made
for sale to the fans on-site at IndyCar race events and/or on our exclusive RLL e-
commerce website, All advertising and promotional material produced, published,
broadcast, displayed or exhibited by RLL related to Seeman shall be approved in writing
by Seeman and acknowledge Seeman in a manner agreed to by both Parties. Unless
explicitly provided for herein, RLL’s use of Seeman trade names and trademarks is
subject to the written approval of Seeman, which approval will not be unreasonably
delayed. Upon the expiration/termination of this Agreement or upon request of Seeman,
for any reason whatsoever, all of RLL’s rights to use the Sponsor Marks shall
immediately terminate and RLL shall discontinue immediately all uses of the Sponsor
Marks. RLL shall be permitted, however, to sell all merchandise denoting Sponsor
Marks which already was produced and in stock at the expiration of this Agreement. All
rights granted above shall be subject to Seeman’s prior approval of the usage by RLL of
Seeman’s Sponsor Marks and logos.

RLL hereby represents and warrants to Seeman as follows:

© RLL is authorized to enter into this MSA and this MSA does not conflict or interfere with
any other agreements with third parties covering a similar subject matter;

e RLL has the full right and authority to grant Seeman rights and benefits as set forth herein;

® all services, activities and obligations to be furnished and performed by RLL hereunder shall
be performed in a lawful, professional and workmanlike manner;

© LL shall apply and secure any and all permits and/or licenses which may be necessary for
the performance of its obligations hereunder;

© RLL owns or otherwise has the rights to the RLL Marks and has the right to allow Seeman to
use the RLL Marks as provided for herein;

© RLL shall be solely responsible for any and all payments to suppliers and manufacturers

normally associated with the physical preparation of the car. In addition should RLL incur
any rights fees from use of associated RLL branding then RLL shall be liable for payment of
such rights fees.

Seeman hereby represents and warrants to RLL as follows:

© jt is authorized to enter into this MSA and this MSA does not conflict or interfere with any
other agreement with third parties covering similar subject matter;

4 Not defined and not committed in Section 3.
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 45 of 134

e all services, activities and obligations to be performed by Seeman hereunder shall be
performed in a lawful, professional and workmanlike manner;

© Seeman owns or otherwise has the rights to the Sponsor Marks; and the use of the Sponsor
Marks as approved by Seeman will not infringe the copyrights, trademarks, service marks,
and trade secrets of any third party.

© Seeman has the financial capability to fulfill all of its commitments as outlined herein.

b) Goodwill. RLL recognizes the great value of the goodwill associated with Seeman’s
intellectual property. RLL recognizes that Seeman has an interest in maintaining and
protecting the image and reputation of its intellectual property and that Seeman
intellectual property must be used by RLL in a manner consistent with the standards
established by Seeman.

c) Termination of Use. RLL shall immediately, on the termination or expiration of this
' Agreement or upon request of Seeman, for any reason whatsoever, cease to use or
otherwise refer to Seeman trade names and trademarks or logos.

7) No License:

Except as expressly provided herein, no property, license, permission or interest of any kind in or
to the use of any trademark, trade name, color combination, insignia or device owned or used by
either RLL or Seeman pursuant to this Agreement is or is intended to be given, assigned to, or
transferred to or acquired by one party to the other party by the execution, performance or
nonperformance or this MSA or any part thereof. Each party agrees that it shall in no way
contest or deny the validity of, or the right or title of the other party in or to such trademark, trade
name, color combination, insignia or device, by reason of this MSA and shall not encourage or
assist others directly or indirectly to do so, during the Term of this Agreement and thereafter. In
addition, neither party shall utilize any such trademark, trade name, color combination, insignia
or device in any manner that would diminish its value or harm the reputation of the other party.

8) Termination:

a) Events of Default. Either party may terminate this MSA immediately if a Default, as
defined below, by the other party has occurred and is continuing by giving written notice
thereof to the defaulting party. The term “Default” shall mean the occurrence of any of
the following events: (a) a failure by a party to comply with or perform any material
provision or condition of this MSA and failure to cure said noncompliance or
nonperformance for two (2) days after service of written notice thereof to such party; (b)
a party becomes insolvent, is unable to pay debts as they mature or is the subject of a
petition in bankruptcy, whether voluntary or involuntary, or of any other proceeding
under bankruptcy insolvency or similar laws; makes an assignment for the benefit of
creditors; is named in or its property subject to a suit for appointment of a receiver; or is
dissolved or liquidated; or (c) any warranty made in this MSA is breached or is false or
misleading in any material respect.
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 46 of 134

9) Limitation of Liability:

No Party shall be liable to any other Party or to any third party for any incidental, special,
consequential, or punitive damages, including without limitation lost profits suffered (i) because
of any failure to perform any obligation under this Agreement, or (ii) because of any act, error or
omission, unless such damage was caused by the fraud, gross misconduct, intentional
misconduct or unlawful conduct of a Party or any of its employees or agents.

10) Indemnity:

a) During the Term and following the expiration or any termination of this Agreement, RLL
shall indemnify and hold Seeman, together with their parent companies, subsidiaries,
affiliates, officers, directors, employees, agents, attorneys, successors and assigns,
harmless from and against any and all judgments, losses, damages, liabilities, claims,
demands, suits, costs, actions or proceedings, expenses (including reasonable attorneys’
fees, expert witness fees, and allocable costs of in-house counsel) which may be asserted
against or incurred by any of them, arising out of, related to or in connection with:

¢ breaches any representation or warranty made by RLL herein;

¢ any infringement upon any third party’s trademarks, service marks, logos, copyrights,
trade secrets, moral rights, privacy rights, or publicity rights in connection with
Seeman use and/or distribution of the RLL Marks pursuant to this MSA;

® arises because of any other acts, errors, failures to act, representations,

misrepresentations, or omissions by RLL, its employees, subcontractors or agents,
RLL or RLL’s members as proven in a court of law; or,

e is made by a third party arising out of or in connection with any personal injury,

wrongful death, or property damage claim from a race related accident involving the
RLL race cars, personnel or equipment.

b) Seeman (the “Notifying Party”) shall promptly notify RLL (the “Indemnifying Party”)
of the existence of any third party claim, demand or other action giving rise to a claim for
indemnification under this Section 13 (a “Third Party Claim”) and shall give the
Indemnifying Party a reasonable opportunity to defend the same at its own expense and
with its own counsel, provided that the Notifying Party shall at all times have the right to
participate in such defense at its own expense. If, within a reasonable time after receipt of
notice of a Third Party Claim, the Indemnifying Party shall fail to undertake to so defend,
the Notifying Party shall have the right, but not the obligation, to defend and to
compromise or settle (exercising reasonable business judgment) the Third Party Claim
for the account and at the risk and expense of the Indemnifying Party. Each party shall
make available to the other, at the other’s expense, such information and assistance as the
other shall reasonably request in connection with the defense of a Third Party Claim.

11) Insurance:
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 47 of 134

RLL shall provide and maintain commercial Comprehensive General Liability insurance and
appropriate racing insurance naming Seeman as additional insured on all such insurance policies.
Said policy or policies shall have a minimum coverage of One Million U.S. Dollars ($1,000,000
USD) combined single limit for bodily injury and property damage, and a minimum coverage of
One Million U.S. Dollars ($1,000,000 USD) which shall include contractual and advertising
liabilities.

Such insurance shall:

e Cover completed operations/products liability;

© Cover broad from/blanket contractual liability (both oral and written contracts);
e Cover personal injury liability;

© Cover vehicle and in-transit;

e Cover Workers’ Compensation; and,

e Cover RLL’s and promoter/administrator’s employees as additional insured.

12) Public Statements; Confidential Information:

The Parties and their respective, officers, directors and employees shall maintain the terms of the
proposed Sponsorship Agreement, and any other Confidential Information shared by the Parties
to each other in confidence. Except as compelled to be disclosed by judicial or administrative
process or by other requirements of law, legal process, rule or regulation, all communications
regarding this MSA by either party to third parties, including but not limited to any disclosure
regarding the transactions contemplated hereby, shall require the prior approval of the non-
disclosing Party. Both Parties shall ensure and guarantee strict compliance with the above
obligations by its employees, co-workers and/or consultants.

13) Notices:

All notices given pursuant to this Agreement will be sent by facsimile transmission or prepaid
registered mail, overnight delivery service or hand delivery with signed receipt to the addresses
set out below or to such other addresses as notified from time to time in accordance with this

Section.
For Seeman: Seeman Holiz, LLC
301 Yamato Road, Suite 2222
Boca Raton, Florida 33431
Attention: Marshal Seeman
For RLL: Rahal Letterman Lanigan Racing, LLC

485 Southpoint Circle Suite 900

-
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 48 of 134

Brownsburg, Indiana 46112
Attention: Bobby Rahal

14) Miscellaneous:

a) Counterparts. This Agreement may be executed in multiple counterparts, each of which
shall be deemed to be an original instrument, and all such counterparts shall together
constitute the same agreement.

b) Integration. This Agreement constitutes the entire agreement between the Parties, and
supersedes all prior agreements and understandings, both written and oral, among the
parties, with respect to the subject matter of this Agreement.

c) Amendment. This Agreement may be amended, modified or supplemented only in a
writing signed by an authorized representative of both parties.

d) Relationship of the Parties, Seeman and RLL are independent parties and nothing
contained in this MSA shall be deemed to create a partnership, joint venture, agency or

employer-employee relationship between the Parties or to grant to either Party any right
to assume or create any obligation on behalf of or in the name of the other.

e) Assignment. RLL may not assign any of its rights or delegate any of its obligations under
the Agreement without the prior written consent of Seeman. Any change in control of
RLL resulting from a merger, consolidation, stock transfer or asset sale shall be deemed
an assignment or transfer for purposes of this provision.

f) Applicable Law. The terms of this Agreement shall be governed by and construed in
accordance with the laws of the state of Indiana, excluding the principles of conflict of
laws.

g) Invalidity. If all or any part of any provision of this Agreement is held to be invalid or
unenforceable the remainder (if any) of the provision and all other provisions will remain
valid and enforceable to the fullest extent permissible by law.

h) Waiver, Failure of either Party at any time to require performance by the other Party of
any provision of this Agreement will not affect the right of such aggrieved Party to
require further performance of that provision. Any waiver by either Party of a breach of
any provision of this Agreement must be in writing to be effective and will not be
construed as a waiver of any continuing or succeeding breach of such provision, a waiver
of the provision itself or a waiver of any right under this Agreement.

i) Attorneys’ Fees. If any action is necessary to enforce the provisions of this MSA,
including any claims or demands, or to interpret this MSA, the prevailing party shall be
entitled to reasonable attorneys’ fees and costs in addition to any other relief to which it
may otherwise be entitled.

j) Headings. The section headings of this Agreement are inserted for convenience only and
will not be deemed to constitute a part of this Agreement

8
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 49 of 134

k) Survival, The rights and obligations under this Agreement that by their nature should
survive, including but not limited to the right of first refusal and the indemnification
obligations, will remain in effect after the Term

NOW WHEREFORE, by affixing its signature below, each Party certifies and warrants that it
understands the legal significance of the terms of this Agreement and that it has the legal authority to
bind the organization it represents to the terms of this Agreement

SEEMAN HOLTZ, LLC®

WM o—_

Name: ____ Marshal Seeman
Title: Presid
Date: 5/24/18

5 Is this the correct SH entity?

RAHAL LETTERMAN LANIGAN
RACING, LLG

By: Ak (ae
f

 

Title: President/CEO

Date: £ 20-1
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 50 of 134
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 51 of 134

Te JEQMOUS TY O1 SSeO0V e
WUOITE|C SIPS /elIOOSs TTY UO UOISN|OU| lla are:
e
more ZO + uUeuUaaS
giqeirene usum Ajeidsoy Weel Spisyoe] TTY 01 SSeOOV e

‘(Juang giBuls Aue Jad 8 PaegOxe O} JOU)
uosees 8081 jNOYBNOY] Bsn HS 40} sjelUspaJO (QQ) AIXIS e

SJSONB HS JO} sjecu6 -g Jee YORII-ye (Q) XIS e

uolyeinp
ul SuNoyY (47) NO} Pesoxe oO} Jou Aep Aeq uOHONpOd (1) UO e

‘Ayiq¢suodsai HS
S| eouRBIeedde JeyJeW-JO-1NO ULM PSlelOOSse S1SOO |SARI]

(JOUY\-JO-INC | Pue JoxJe/\-U] €) seoueseedde (p) NOI e SSA TEVHSAIIAGC T1d

Xd puesd Binqsieled "IS 6102
eu} ye Aulus TY (ores) O€ ‘ON eu] Jo JOSUOdS ATeWLd

“A/V HwalyxS Ul UMOYS
SB SUUOJIUN Maso ue JOA UO BulpUueig eyeloossyy snd

‘Auyus TTY (eye) GL ‘ON JO JOSuOdS e1eloossy UOSess ||N4 gi dNVuHg
Hulsey uebiue7] ueUUEye7] yeyey jossuueg PNad NOLLVWSNSISSG

)

0Z0z 40} UONdO /M uosesS 6102 INWYSLL

S3/H785

avoIAGNi

[zn ©) SITAVYFAANI TAG AO MIAINFTY 6102

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 52 of 134

AVOINWVI NY Wael VRYel

(NOSVSS TINA)

  

Auyu9 G LON yeyey wees
9} JO ASON LNOdS UO
OBO} PUBIG ZIJOH UBWWISSS 1O

UOIISOd 4oSuOodsS 9}]eIDO0Ssy

)

Siluas

YvaAgNi

 

 

fut

Ayonso  B Ayiadosdg

GI ONIGNVYY $ ziyoH4ueWAaaSG
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 53 of 134

AVON] NwigaLla? WHYS

—

eet |

 

         
    

QUAY Aijonso > 2 Auadoig 7

PLE Pd = Z3/GH * UPWad

z ~SPue da =

iS.
2 |

/

9ungsdalad ‘LS 20 Xldd GNVUD COs ys
auojsau, —&

a.

/
/

/
XUd Pues Hungsia1ed 1S
ey} ye Aue OSON

O}eS SluNyelL BY] 10 SdOd SIS
UO OBO} pueIg ZOL UeWUSEeS

jO uolysod 4osuods Aiewlidg

Silugs

YVIAGNI

Ayonso> 3 Kj4adold

[xan @) ~ GI ONOGNVde ziyoH»ueUTaaS

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 54 of 134

EXHIBIT “B”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 55 of 134

Draft
11/26/2018

SEEMAN HOLTZ, LLC

MOTORSPORTS SPONSORSHIP AGREEMENT

This Motorsports Sponsorship Agreement (this “MSA” or “Agreement”) is dated as of
2018 (the “Effective Date”) and sets forth a binding agreement by and
between Rahal Letterman Lanigan Racing, LLC (“RLL”), an Indiana limited liability company
having its principal place of business at 485 Southpoint Circle, Suite 900, Brownsburg, Indiana
46112, and Seeman Holtz, LLC (“Seeman”), having its principal place of business at 301
Yamato Road, Suite 2222, Boca Raton, Florida 33431 (individually each a “Party” and
collectively the “Parties”), regarding sponsorship for the 2019 and 2020 IndyCar Series Races.

 

WHEREAS, RLL is a leading team in IndyCar Series; and

WHEREAS, RLL has developed expertise in the areas of automobile racing technology
and in the commercial marketing of automobile racing sponsorship associations; and

WHEREAS, Seeman is desirous of a sponsorship association with RLL’s entries for the
2019 IndyCar Series Races, including primary sponsorship on the No. 30 car for the St.
Petersburg Grand Prix and all season as a sponsor on the No. 15 Graham Rahal entry, with an
option to extend the Agreement.

NOW THEREFORE, in consideration of the mutual promises, agreements and
undertakings set forth in this Agreement, the sufficiency of which each Party acknowledges, the
Parties agree as follows:

1. Term of the Agreement. The term of this Motorsports Sponsorship Agreement
shall commence on the execution thereof and if continued by the Parties continue through the
completion of the 2019 IndyCar Series Races unless extended by the Parties.

The Parties hereby grant each other a mutual right to extend this Agreement on the same
terms and conditions for the 2020 IndyCar Race Season and the 2020 St. Petersburg Grand Prix

 

by written agreement, signed by both Parties on or before , 2019.
2. Sponsorship Designation. Seeman is designated as a “Partner” of RLL for the
IndyCar Series.

Seeman shall be the primary sponsor for the No. 30 RLL entry at the 2019 St. Petersburg
Grand Prix.

3. Brand/Logo Identification. RLL will provide logo ID placement on the No. 15
IndyCar substantially in the form shown on Exhibit A of the Agreement for the IndyCar Racing
Series, and in the form shown on Exhibit A, as the primary sponsor for the St. Petersburg Grand
Prix. In addition, RLL shall arrange for Seeman’s logo to be an in-camera placement logo on the
in-car camera on the No. 15 car for the Indy 500. In addition, Seeman’s logo shall be placed on
the No. 15 Driver’s racing suit in the position set forth on Exhibit B. Seeman shall be provided
with logo ID placement on RLL transporter, team equipment and crew uniforms as set forth on
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 56 of 134

Exhibit C. No additional IndyCar logo placement shall be provided by RLL to Seeman during
the Agreement.

4, Advertising and Promotional Rights.

a. During the Term of the MSA, RLL agrees to provide Seeman with a
limited global license to use, display, and identify the names and/or likenesses of the RLL team,
driver, crew, logo, photos of Car, crew uniforms, and other designs (the “RLL Marks”) and refer
to the Sponsorship in connection with its advertising, marketing, and promotional campaigns of
Seeman, subject to the approval of RLL which will not be unreasonably withheld or delayed.

b. During the Term Seeman agrees to provide the same limited rights as
listed above, for use of Seeman’s logos and logo usage, with its advertising, marketing and
promotional companies.

C. Seeman shail have the right during the Term, to engage in any reasonable
advertising and promotional activities with respect to its sponsorship of the IndyCar Races,
subject to the approval of RLL, which will not be unreasonably withheld or delayed.

d. Seeman shall have the right to prepare and disseminate press release
materials relating to its sponsorship of Seeman, and RLL will agree to include information
provided by Seeman in RLL public relations material. Both Parties prior to release must approve
all press releases related to the sponsorship in writing and such approval will not be
unreasonably withheld or delayed.

5. RLL General Responsibilities.

a. RLL at its cost will (1) enter and maintain a competitive IndyCar entry
driven by the No. 15 Driver; (ii) provide all necessary support vehicles; and (iii) expend its
reasonable best efforts to qualify for the IndyCar Series Races.

b. RLL will work with Seeman to develop mutually approved press releases
to announce the partnership between Seeman and RLL. All press releases must be approved by
both parties prior to release.

c, RLL shall provide the No. 15 Driver with two (2) in-market and one (1)
out-of-market appearances during the IndyCar Racing Season. All travel costs associated with
out-of-market appearances shall be the responsibility of Seeman. In addition, RLL shall make
Driver available for one (1) production day not to exceed four (4) hours in duration. RLL shall
also make Driver available for six (6) at-track meet and greet opportunities for Seeman’s guests.

d. RLL shall provide Seeman with sixty (60) race credentials throughout the
Race Season, with an amount not to exceed eight (8) credentials for any specific event.

e. RLL shall provide access to RLL’s trackside hospitality for Seeman’s
guests, when such hospitality is available, and at an agreed-upon cost to Seeman.

f. RLL shall provide Seeman with access and inclusion to RLL’s social
media platform(s).

2
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 57 of 134

g. RLL shall provide, at Seeman’s cost, access to the use of one (1) of RLL’s
show cars during the IndyCar Season.

h. RLL shall provide dedicated account manager to deal with all issues
relating to sponsorship of Seeman.

6. Sponsorship Fees, Products & Services. As consideration for the sponsorship,
advertising and promotional rights defined and granted to Seeman, Seeman shall pay RLL a
sponsorship fee of $500,000 payable as follows:

a. $250,000 on or before December 31, 2018, and

b. $250,000 on or before June 1, 2019.

7. Use of Seeman’s Trade Names and Trademarks by RLL.

a. Grant of Rights. During the Term, Seeman hereby grants RLL a limited,
non-exclusive license to use its trade names and trademarks (“Sponsor Marks”) used for the
purpose of executing the racing program and for advertising and promoting the Sponsorship
pursuant to the terms and conditions of this Agreement. In addition, for use of Seeman logos and
logo usage in connection with any RLL Team Merchandise made for sale to the fans on-site at
IndyCar race events and/or on our exclusive RLL e-commerce website. All advertising and
promotional material produced, published, broadcast, displayed or exhibited by RLL related to
Seeman shall be approved in writing by Seeman and acknowledge Seeman in a manner agreed to
by both Parties. Unless explicitly provided for herein, RLL’s use of Seeman trade names and
trademarks is subject to the written approval of Seeman, which approval will not be
unreasonably delayed. Upon the expiration/termination of this Agreement or upon request of
Seeman, for any reason whatsoever, all of RLL’s rights to use the Sponsor Marks shall
immediately terminate and RLL shall discontinue immediately all uses of the Sponsor Marks.
RLL shall be permitted, however, to sell all merchandise denoting Sponsor Marks which already
was produced and in stock at the expiration of this Agreement. All rights granted above shall be
subject to Seeman’s prior approval of the usage by RLL of Seeman’s Sponsor Marks and logos.

b. Goodwill, RLL recognizes the great value of the goodwill associated with
Seeman intellectual property. RLL recognizes that Seeman has an interest in maintaining and
protecting the image and reputation of its intellectual property and that Seeman intellectual
property must be used in a manner consistent with the standards established by Seeman.

c. Termination of Use. RLL shall immediately, on the termination or
expiration of this Agreement or upon request of Seeman, for any reason whatsoever, cease to use
or otherwise refer to Seeman trade names and trademarks or logos except to the extent otherwise
authorized by law or mutual written agreement.

8, Representations and Warranties.

a, RLL hereby represents and warrants to Seeman as follows:
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 58 of 134

it is authorized to enter into this MSA and this MSA does not conflict
or interfere with any other agreements with third parties covering a
similar subject matter;

it has the full right and authority to grant Seeman nghts and benefits as
set forth herein;

all services, activities and obligations to be furnished and performed
by RLL hereunder shall be performed in a lawful, professional and
workmanlike manner;

it shall apply and secure any and all permits and/or licenses which may
be necessary for the performance of its obligations hereunder;

it owns or otherwise has the rights to the RLL Marks and has the right
to allow Seeman to use the RLL Marks as provided for herein;

it shall be solely responsible for any and all payments to suppliers and
manufacturers normally associated with the physical preparation of the
Car, In addition should RLL incur any rights fees from use of
associated RLL branding then RLL shall be liable for payment of such
rights fees.

b. Seeman hereby represents and warrants to RLL as follows:

e

it is authorized to enter into this MSA and this MSA does not conflict
or interfere with any other agreement with third parties covering
similar subject matter;

all services, activities and obligations to be performed by Seeman
hereunder shall be performed in a lawful, professional and
workmanlike manner;

Seeman owns or otherwise has the rights to the Sponsor Marks; and
the use of the Sponsor Marks as approved by Seeman will not infringe
the copyrights, trademarks, service marks, and trade secrets of any
third party.

Seeman has the financial capability to fulfil ail of its commitments as
outlined herein.

9. No License. Except as expressly provided herein, no property, license,
permission or interest of any kind in or to the use of any trademark, trade name, color
combination, insignia or device owned or used by either RLL or Seeman is or is intended to be
given, assigned to, or transferred to or acquired by the other party by the execution, performance
or nonperformance or this MSA or any part thereof. Each party agrees that it shall in no way
contest or deny the validity of, or the right or title of the other party in or to such trademark, trade

4
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 59 of 134

name, color combination, insignia or device, by reason of this MSA and shall not encourage or
assist others directly or indirectly to do so, during the Term of this Agreement and thereafter. In
addition, neither party shall utilize any such trademark, trade name, color combination, insignia
or device in any manner that would diminish its value or harm the reputation of the other party.

10. Termination. Either party may terminate this MSA immediately if a Default, as
defined below, by the other party has occurred and is continuing by giving written notice thereof
to the defaulting party. The term “Default” shall mean the occurrence of any of the following
events: (a) a failure by a party to comply with or perform any material provision or condition of
this MSA and failure to cure said noncompliance or nonperformance for two (2) days after
service of written notice thereof to such party; (b) a party becomes insolvent, is unable to pay
debts as they mature or is the subject of a petition in bankruptcy, whether voluntary or
involuntary, or of any other proceeding under bankruptcy insolvency or similar laws; makes an
assignment for the benefit of creditors; is named in or its property subject to a suit for
appointment of a receiver; or is dissolved or liquidated; or (c) any warranty made in this MSA is
breached or is false or misleading in any material respect.

11. Limitation of Liability. No Party shall be liable to any other Party or to any third
party for any incidental, special, consequential, or punitive damages, including without limitation
lost profits suffered (1) because of any failure to perform any obligation under this Agreement, or
(ii) because of any act, error or omission, unless such damage was caused by the gross
misconduct, intentional misconduct or unlawful conduct of a Party or any of its employees or
agents.

12. Indemnity.

a. RLL shall indemnify and hold Seeman, together with their parent
companies, subsidiaries, affiliates, officers, directors, employees, agents, attorneys, successors
and assigns, harmless from and against any and all judgments, losses, damages, liabilities,
claims, demands, suits, costs, actions or proceedings, expenses (including reasonable attorneys’
fees, expert witness fees, and allocable costs of in-house counsel) which may be asserted against
or incurred by any of them, arising out of, related to or in connection with:

e breaches any representation or warranty made by RLL herein;

e infringe upon any third party trademarks, service marks, logos,
copyrights, trade secrets, moral rights, privacy rights, or publicity
rights in connection with Seeman use and/or distribution of the RLL
Marks pursuant to this MSA;

e arises because of any other acts, errors, failures to act, representations,
misrepresentations, or omissions by RLL, its employees,
subcontractors or agents, RLL or RLL’s members as proven in a court
of law; or,

@ is made by a third party arising out of or in connection with any
personal injury, wrongful death, or property damage claim from a race
related accident involving the RLL race cars or equipment.”

5
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 60 of 134

b. Seeman (the “Notifying Party”) shall promptly notify RLL (the
“Indemnifying Party”) of the existence of any third party claim, demand or other action giving
rise to a claim for indemnification under this Section 13 (a “Third Party Claim”) and shall give
the Indemnifying Party a reasonable opportunity to defend the same at its own expense and with
its own counsel, provided that the Notifying Party shall at all times have the right to participate
in such defense at its own expense. If, within a reasonable time after receipt of notice of a Third
Party Claim, the Indemnifying Party shail fail to undertake to so defend, the Notifying Party
shall have the right, but not the obligation, to defend and to compromise or settle (exercising
reasonable business judgment) the Third Party Claim for the account and at the risk and expense
of the Indemnifying Party. Each party shall make available to the other, at the other’s expense,
such information and assistance as the other shall reasonably request in connection with the
defense of a Third Party Ciaim.

13. Insurance. RLL shall provide and maintain commercial Comprehensive General
Liability insurance and appropriate racing insurance naming Seeman as additional insured on all
such insurance policies. Said policy or policies shall have a minimum coverage of One Million
U.S. Dollars ($1,000,000 USD) combined single limit for bodily injury and property damage,
and a minimum coverage of One Million U.S. Dollars ($1,000,000 USD) which shall include
contractual and advertising liabilities.

Such insurance shall:

¢ Cover completed operations/products liability;

Cover broad from/blanket contractual liability (both oral and written contracts);
e Cover personal injury liability;

e Cover vehicle and in-transit;

e Cover Workers’ Compensation; and,

e Cover RLL’s and promoter/administrator’s employees as additional insured.

14, Public Statements: Confidential Information. The Parties and their respective,
officers, directors and employees shall maintain the existence and terms of the proposed
Sponsorship Agreement, and any other Confidential Information shared by the Parties to each
other in confidence. Except as compelled to be disclosed by judicial or administrative process or
by other requirements of law, legal process, rule or regulation, all communications regarding this
MSA to third parties, including but not limited to any disclosure regarding the transactions
contemplated hereby, shall require the prior approval of the non-disclosing Party. Both Parties
shall ensure and guarantee strict compliance with the above obligations by its employees, co-
workers and/or consultants.

15. Notices. All notices given pursuant to this Agreement will be sent by facsimile
transmission or prepaid registered mail, overnight delivery service or hand delivery with signed
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 61 of 134

receipt to the addresses set out below or to such other addresses as notified from time to time in
accordance with this Section.

For Seeman: Seeman Holtz, LLC
301 Yamato Road, Suite 2222
Boca Raton, Florida 33431
Attention: Marshal Seeman

For RLL: Rahal Letterman Lanigan Racing, LLC

485 Southpoint Circle Suite 900
Brownsburg, Indiana 46112
Attention: Bobby Rahal

16, Miscellaneous.

a, Counterparts, This Agreement may be executed in muitiple counterparts, each of
which shall be deemed to be an original instrument, and all such counterparts shall together
constitute the same agreement.

b. Integration. This Agreement constitutes the entire agreement between the Parties,
and supersedes all prior agreements and understandings, both written and oral, among the parties,
with respect to the subject matter of this Agreement.

c. Amendment. This Agreement may be amended, modified or supplemented only
in a writing signed by an authorized representative of both parties.

d. Relationship of the Parties. Seeman and RLL are independent parties and nothing
contained in this MSA shall be deemed to create a partnership, joint venture, agency or
employer-employee relationship between the Parties or to grant to either Party any right to
assume or create any obligation on behalf of or in the name of the other.

e, Assignment, RLL may not assign any of its rights or delegate any of its
obligations under the Agreement without the prior written consent of Seeman. Any change in
control of RLL resulting from a merger, consolidation, stock transfer or asset sale shall be
deemed an assignment or transfer for purposes of this provision.

f. Applicable Law. The terms of this Agreement shall be governed by and
construed in accordance with the laws of the state of Indiana, excluding the principles of conflict
of laws,

g. Invalidity. [fall or any part of any provision of this Agreement is held to be
invalid or unenforceable the remainder (if any) of the provision and all other provisions will
remain valid and enforceable to the fullest extent permissible by law.

h. Waiver, Failure of either Party at any time to require performance by the other
Party of any provision of this Agreement will not affect the right of such aggrieved Party to
require further performance of that provision. Any waiver by either Party of a breach of any

7
f
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 62 of 134

provision of this Agreement must be in writing to be effective and will not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the provision itself
or a waiver of any right under this Agreement.

i. Attorneys’ Fees. [If any action is necessary to enforce the provisions of this MSA,
including any claims or demands, or to interpret this MSA, the prevailing party shall be entitled
to reasonable attorneys’ fees and costs in addition to any other relief to which it may otherwise
be entitled.

j. Headings. The section headings of this Agreement are inserted for convenience
only and will not be deemed to constitute a part of this Agreement

k. Survival. The rights and obligations under this Agreement that by their nature
should survive, including but not limited to the right of first refusal and the indemnification
obligations, will remain in effect after the Term.

NOW WHEREFORE, by affixing its signature below, each Party certifies and warrants
that it understands the legal significance of the terms of this Agreement and that it has the legal
authority to bind the organization it represents to the terms of this Agreement

 

 

 

 

 

 

SEEMAN HOLTZ, LLC RAHAL LETTERMAN LANIGAN
RACING, LLC

By: By:

Name: Marshal Seeman Name: Robert W. Rahal

Title: President Title: CEO

Date: Date:

 

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 63 of 134

EXHIBIT A
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 64 of 134

EXHIBIT B
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 65 of 134

EXHIBIT C

4827-0277-3632
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 66 of 134

EXHIBIT “C”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 67 of 134

Seeman ~< Holtz

Property & Casualty

BRANDING ID

 

aarti,

1 r Ti %¢ Bed
ads]
‘Honda|
aT he) 3

See

(Own)

 

INDYCAR

SERIES

(

Associate Sponsor position
of Seeman Holtz brand logo
on LEFT SLEEVE of the
Graham Rahal Race Suits

(FULL SEASON)

RAHAL LETTERMAN LANIGAN

 

Nascar
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 68 of 134

Seeman*Holtz BRANDING /D (© wrt]

Property & Casualty

 

INDYCAR

SERIES

Associate Sponsor position
of Seeman Holtz brand logo on
RIGHT SLEEVE of the RLL

Crew Shirts , | Ps

(FULL SEASON)

         
     

  

(HW)

HONDA.
Onna

Luthes. @ne cute

2 TOTAL

 

| 1
ae cra

eas scasear gig ores

SON me;
CARE Ghia es |

ee Td

TURNS For TROOPS.com

Right Sleeve
wae

RAHAL LETTERMAN LANIGAN
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 69 of 134

SINGLE EVENT RACE CREDENTIALS (SEC's)

Single-Event Credentials (SEC’s) are submitted and
produced on an event-by-event basis and are only valid
for the race designated when submitted.. SEC’s require
name, birthdate and email address to submit at least two
weeks prior to each event.

e SEC’s are valid during any day of on-track activity for
the weekend

¢ SEC’s grant general admission into the race track

e SEC’s provide garage and pit lane access until 30
minutes prior to the start of the race

 

SeemanHoliz will receive Sixty (60) credentials for SH use
throughout race season (not to exceed 8 per any single
event) as pari of the 2019 Partnership Agreement

SEC’s DO NOT provide access to the following:

Hot Pit access during an NTT IndyCar Series race (a “race mode”
sticker is required for Hot Pit)

Parking and Grandstand seating

Race track Hospitality Suites or other locations

RLL team hospitality

Must be 18 years of age and are non-transferrable

 

SERIES

 

 

RAHAL LETTERMAN LANIGA!
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 70 of 134

RLL TEAM HOSPITALITY EXPERIENCE (© wrt)

2019 RLL TEAM HOSPITALITY SCHEDULE

e St. Petersburg, FL— March 8-10

¢ Indianapolis, IN- May 10-11 (Indy GP)
e Indianapolis, IN—- May 24-26 (Indy $00)
e Detroit, MI — June 1-2

e Toronto, ON — July 12-14

e Mid-Ohio — July 26-28

e Monterey, CA —- September 20-22

Breaktast

n eee

Oty
ae eee ie mar
ela eee

Peter breads
uti cane bts
eer

 

 

When the RLL Team Hospitality set-up is
not at an event, there are often other
alternatives to secure hospitality
experiences such as Trackside Suites,
Chalets and/or other Hospitality Club
level options. These options vary in
price by track and can be booked
with assistance

from RLL. Seeman~< Holtz

Property & Casualty
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 71 of 134

THANK YOU

| want to sincerely thank you for
the time and consideration of a
partnership with Rahal
Letterman Lanigan Racing. You
won't find another organization
that will work as hard to
collaborate with you in all areas.

We look forward to
demonstrating how teaming
with RLL will helo you achieve
SUCCESS.

Bobby Rahal - RLL Principal Owner
1986 Indy500 Winner

A

 

we

RAHAL LETTERMAN LANIGAN

ow
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 72 of 134

EXHIBIT “D”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 73 of 134

Seeman Holtz both through the team and our partners. As discussed, RLL will work
through Terry on all insurance related needs in order to be directed to the correct
contact within the Seeman Holtz family. As you know, the partner summit in Austin
next week will be a great platform for Seeman Holtz to meet with other team partners
and discuss your complete insurance portfolio offering. We understand that people
want to have a personal relationship with their insurance and financial advisors.
Having a member of your team actively involved at key events throughout the 2019
race calendar will be very helpful in targeting business opportunities as well as
establishing the Seeman Holtz name in the paddock. We look forward to hosting you
next week and to the season launch in St. Petersburg on March 8th, 9th, 10th. St.
Pete will be a great opportunity for you to spend time with the ownership group,
experience our hospitality, meet business contacts, and enjoy some great racing.

Here is a digital link to the copies | left yesterday of the 2019 deliverables and team
assets for Seeman Holtz:

https :/Awww.dropbox.com/s/y9dyrggtndhbaqzw/
seemanHoltz PartnershipReview_2019.pdf?dl=0

In closing, we value our partnership with you and appreciate your support. We look
forward to working together in 2019 and building toward the future together. Thank
you.

Contact information:

Seeman Holtz contact

Terry R. Sgammato, LUTCF
Director of Property & Casualty
Seeman Holtz

301 Yamato Road

Suite 2250

Boca Raton, FL 33431

(561) 451-1900 x 3447 (Office)
(561) 208-0184 (Direct)
terry@seemanholtzpc.com

RLL Partnership Marketing contact

Kevin Warner
Vice President of Partnership Marketing
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 74 of 134

Rahal Letterman Lanigan Racing
485 Southpoint Circle

Ste.#900

Brownsburg, IN 46112

(317) 374-0630
kwarner@rahal.com

Tom Knox
Senior Vice President of Sales and Marketing

C: 704.236.0453

www.rahal.com

 

NOTICE: This message and any documents, files or previous e-mail messages attached to it is intended only for the use
of the individual or entity to which it is addressed, and may contain information that is privileged, confidential or exempt
from disclosure under applicable law. If you are not the intended recipient of this message, or the employee or agent
responsible for delivering this message to the intended recipient, you are advised that any dissemination, distribution,
copying or acting upon the information contained herein, may be a violation of applicable law and is strictly prohibited. If
you have received this communication in error, please notify the sender immediately by e-mail or telephone, and delete
the original message immediately. For more information, please visit www.rahal.com

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 75 of 134

EXHIBIT “E”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 76 of 134

From: Marshal Seeman <marshal @seemanholtz.com>
Sent: Friday, February 8, 2019 5:53 PM

To: Tom Knox <tknox@rahal.com>; Terry Sgammato <[Sgammato@seemanholtzpe.com>
Ce: Bobby Rahal <brahal@rahal.com>; Kevin Warner <kwarner@rahal.com>; Brian Marks
<bmarks@rahal.com>; Piers Phillips <pphillips@rahal.com>

Subject: RE: Thank you

Tom — thank you sorry yesterday wound up being crazy. I just want you
to know we want this relationship to work with the entire RLL old team.
We really look forward to making this productive for us all. I think that
with Terry now involved we can all make this work.

Best Regards

 

561-244-3121 | PECL

800-325-8907 © TiN FEE

of www.seemanholiz.com

sCntiat t FACEBOOK |i Busine

This e-mail message may contain confidential or legally privilegect information and is intended only for the use of ihe intended
recipient(s). Any unautherized disclosure, dissemination, distridution, copying or the taking of any action in reliance on the
information herein is prohibited, E-mails are not secure and cannot be guaranteed to be error free as they can be intercepted,
amended, or contain viruses. Anyone who communicates with us by e-mail is deemed to have accepted these risks. Company
Name is not responsible for errors or omissions in this message and denies any responsibility for any damage arising from the
use of e-mail. Any opinion and other statement contained in this message and any attachment are solely those of the author and
do not necessarily represent those of the company.
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 77 of 134

EXHIBIT °F"
Case 9:20-cv-80981-XXXX Document.1 Entered on FLSD Docket 06/22/2020 Page 78 of 134

From: Terry Sgammato <TSgammato@seemanholizoc.com>
Sent: Friday, February 8, 2019 5:00 PM

       

To: Tom Knox <tknox@rahal.com>; Marshal Seeman <m al anholtz.com>
Ce: Bobby Rahal <brahal@rahal.com>; Kevin Warner <kwarner@rahal.com>; Brian
Marks <bmarks@rahal.com>; Piers Phillips <pphillips@rahal.com>; Patrick Jeffers

 

arshavte scemannortZ,

 

<PJefiers @ seemanholiz.com>
Subjeci: RE: Thank you

Hello Tom,

Thank you for the follow up and the introduction to your team. We are all very eager to
develop a closer relationship with you all and begin working, and playing together this
season. | shall be attending the event in Austin along with Patrick Jeffords, President of
our advisory group, and possibly one additional agent pending his RSVP. As you know

Marshal is unable to attend as traveling north. We look forward to the introductions and a
great event.

i’ve aligned some of the resources for the matters you presented and will reach out to

Piers Monday to discuss further. Have a great weekend and see you in Austin.
Terry

Terry FR. Sgammato, LUTCF
Director of Property and Casualty

 

Property & Casualty

307 Yamato Rd. Suite 2250
Boca Raton, FL 33431
561-451-1900 | OFFICE
§61-208-0184 | CHEAT

 

 

000-325-8907 | TOLL FREE
i
Ades ar sey SE TSeres setae aR greets e
We value the cHent experience,

SUia PAGES.

 
 

Simply chek your areferred ek be
Wee | www. SeemantolizPC.com
SOGIAL | Facebook | Googles | Linkedin | Yelp
Please remember that coverages cannot be bound or amended via the email system.
lf you are in need of a ceriificate or evidence of insurance, please emaii written request to

coi@seemanholizps.com.
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 79 of 134

EXHIBIT “G”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 80 of 134

 
oD Ke hgbi23 204 ; ha

 
 

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 83 of 134

EXHIBIT “H”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 84 of 134

From: Kevin Warner <kwarner@rahal.com>
Sent: Sunday, February 24, 2019 8:54 PM

To: Tom Knox <tknox@rahal.com>
Subject: FW: New IndyCar Series Entry Change Form
SUBMITTED

Good with this name for 30 car just for St. Pete?
 

  

Be 85 of 134

 

 

 

 

 

Entrant: Team Rahal Inc.

Car #: 30

d/b/a: Rahal Letterman Lanigan Racing
Event(s): St. Pete

Type of Change: Change of Official Car Name

 

New Driver Name:

 

New Car Number:

 

Primary Chassis Manufacturer:

 

Primary Chassis Number:

 

Backup Chassis Manufacturer:

 

Backup Chassis Number:

 

Reason for Chassis Change:

 

New Official Car Name:

Panasonic / Seeman Holtz

 

New Team/General/Shop Manager Name:

 

New Chief Mechanic Name:

 

 

Other:

 

 

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 86 of 134

EXHIBIT “T"
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 87 of 134

From: Eric Holtz [mailto:eri nholiz.
Sent: Monday, March 11, 2019 2:13 PM
To: Terry Sgammato; Kevin Warner

Ce: Tom Knox

Subject: RE: St Pete

Thanks again guys. We really felt well taken care of.

I realized that I will be in So Cal with my wife and thirteen year old son during the Long
Beach race. Please let me know if there will be an opportunity to attend this event with my
family. We could continue our relationship building there.

Thanks,

Eric

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 88 of 134

EXHIBIT “J”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 89 of 134

From: Terry Sgammato <I Sgammato@seemanholizpc.com>
Sent: Monday, March 11, 2019 9:41 AM

To: Kevin Warner <kwarner@rahal.com>; Eric Holtz <eric@seemanholiz.com>

Ce: Tom Knox <iknox@rahal.com>
Subject: RE: St Pete

Good moming Kevin and Tom,

Thanks for reaching out, and the hospitality in St Pete. Bummer on Satos ride, he seemed
to be in good position to compete. The RLL team has been great to work with and we
appreciate your approach in business development and making the most of the race
experience. We made some great introductions and regretfully missed Kevin and John
from the dealer network, but may see him in Sebring | understand. Not sure if either of
you will attend but \'li be there with my son and associates.

Safe travels and we'll look forward to the next exchange.
Terry

Terry R. Sgammato, LUTCF
Director of Property and Casualty

301 Yamato Rd. Suite 2250
Boca Raton, Fl. 33431
561-451-1900 | OFFICE
561-208-0184 | DIRECT

800-325-8907 | TOLL FREE

We value the client experience. Please share yours on our social media pages.
Simply click your preferred link below and go directly to our page.
WEB | wi

 

Please remember that coverages cannot be bound or amended via the email system.
if you are in need of a certificate or evidence of insurance, please email written request to
coi@ seemanholtzpc.com.

This e-mail message may contain confidential or legaily privileged information and is
intended only for the use of the intended recipient(s). Any unauthorized disclosure,
dissemination, distribution, copying or the taking of any action in reliance on the
information herein is prohibited. E-mails are not secure and cannot be guaranteed to be
error free as they can be intercepted, amended, or contain viruses. Anyone who
communicates with us by e-mail is deemed to have accepted these risks. Company Name
is not responsible for errors or omissions in this message and denies any responsibility for
any damage arising from the use of e-mail. Any opinion and other statement contained in
this message and any attachment are solely those of the author and do not necessarily

 

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 90 of 134

EXHIBIT “K”
Fa PoARy SeBHRLIS AK a RTO bolfisizcs kage, COM 0812212020 Page ot of 134
Seni: Tuesday, May 28, 2019 3:22 PM

To: Tom Knox <iknox@rahal.com>: Tom German <igerman@rahal com>
Ge: Kevin Warner <kwarner@ rahal com>

 

Sublect: RE: Incey follow-up

Good aliemoon Tom,

Thank you jor reaching cut! The introduction to Tom was the onty item we didn’t check for
ihe weekend and we both figured it was a stretch ta iry to pull it off. We both enjoyed the
experience immensely and were pleased that Sato hit the pociurn despite how bummed we
were for Graham and Bobby. 17 is a special number for us and we held hope it would rub off
for awin. | would love to sei up a call for an introduction with Tom and a brief Q&A. Asi
noted Nick is a huge fan of high perfarmance cars and an aspiring engineer and was thrilled
at ihe opportunity since looking at Toms background and experiences. tle’s hacl a tough go
this past year and any acicied insighi or inspiration goes along way. Let me know how and
when Tom may spare a iew minutes for a brief chal,

| can’t begin to tell you how much | appreciate you and Kevin's personal touch. I’ve besn
around a loi of sports and marketing evenis and have never experienced such genuine, and
timely interactions as your entire group delivers. | sense this is part of ihe Fiahal persona and
one that really connects with our own ai Seeman Holiz. Your all real PRO’s anc | wanted to
express all the above! | arn meeting with Marshai and Erie to discuss the entire program and
encourage them to engage further, and invest what is needed for us to build the value they
both see exists. Our company is growing ai a blinding pace and they sometimes struggie
with taking in the moamenis and engaging personally. [ trust ihey agree and engage
accordingly.

Once again, thank you arid Mi look forward to your reply.
Take cee and good luck in Detroit!
Terry

Terry Fi. Sgammato, LUTCF
Director of Property and Casualty

<image005.jpg>

$04 Yamato Road, Suite 2222
Boea Raton, FL $2434

961-451-1900 | GFRICE
561-208-0184 | OFRECT LIME
844-285-6639 | TOLL FREE

Wie value the clant experience. Please share yours an dur socked india pages.
i

 

Shnoly click your praferred link below ard go directly to. our gage.

 

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 92 of 134

EXHIBIT “L"
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 93 of 134

On Apr 16, 2019, at 3:34 PM, Dan Tepper <DTepper@seemanholtz.com> wrote:
Hey Kevin & Tom,

What a fun day! Thank you so much for the tickets and access. Thanks again for a great
day!!

Dan Tepper
Fiegional Manager / Executive Senior Advisor

<image001.png>

29280 Acacia Street, Suite 220
Newport Beach, CA 92660
949-478-6841 | DIRECT
984-629-4778 | MOGILE
800-325-8907 TOLL FREE

aye YOuUrS GF GUP Sa) wclal media Pekges,

: ae go diracily te our page,

  

eta |, Mites

 

ai ene nT ae
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 94 of 134

EXHIBIT “M”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 95 of 134

From: Brian Hand <BHand@seemanholtz.com>
Sent: Monday, April 15,2019 10:46 PM
To: Tom Knox <tknox@rahal.com>

Subject: Long Beach Grand Prix

Hello Tom,

| had a great time at the Long Beach Grand Prix this
weekend. Thank you for the opportunity to go to the
Grand Prix and for the Pit and Garage passes.

It was awesome being down there with drivers and being
able to meet Graham Rahal. He’s a really down to earth

guy.

It’s crazy how much technology and preparation it takes
for each race. It was eye opening.

I'm definitely hooked on Indy Car now.

| hope you guys have a successful season. I'll see you
guys soon!

Sincerely,
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 96 of 134

EXHIBIT “N”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 97 of 134

From: Veronica Lapoinie <ylapointe@rahai.com>
Sent: Wednesday, April 10, 2019 10:06 AM

‘To: Marshal@seemanholtz.com

Ge: Chris Knece <cknece @rahal.com>

Subject: invoice 0071605
Alfached please find invoice 0601605 we are submitting for process.
Thank you,

Veronica Lapointe

 

Tap to
Downloac

Veronica Lapointe
Office Administrator
(614)529-7000 Ext. 115

4601 Lyman Drive

 
  
 
 

Case &

RArPALLS is

q60t LYMAN ROAD
HELWRE. CH 23035

Pheie Tax
(2171 B88 3717 patF} BES FG

 

Docuvent Cate,
iveaite Numer.
MARSHAL SEEnMAN by
SECMAN HOLT? ELE PO Nor
201 VARIATO BOSD. SUITE 2222
BOCARATGAY FL Fuaat Caslonier 12
Terry.
Payee Cue

 

(Be 2018
ootacs

Sod
Het 0 Days
PWNS

 

PIRST INSTALLMENT FOR THE 2079 AGRELMENT WiTH RR

. Thank vou very Much? TOTAL.

 

25) 00 Ce

250,000.00

 

 

Bars Viinng inebustons

Gark Nemes, 9 Pil Tlend Bank
Ageount 8. PERERA GT
ACH Bostngé IMEGETAS
IAL Ruutingt. ad2cogae4

Véu ate plarsen te accept credit card gayriedts wittla 24 prceenuitg fee auges set

 

 

 

 

Ge 98 of 134
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 99 of 134

EXHIBIT “O”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 100 of 134

From: Barbara Koenig

Sent: Tuesday, July 23, 2019 4:21 PM

To: Terry Sgammato

<tsgammato @seemanholizpc.com>

Subject: Invoice from Rahal Letterman Lanigan

Hi Terry

Attached is an invoice for 2019 sponsorship.
Please let us know if you have any questions or
need additional information.

Thank you,
Barb

Barbara A. Koenig, CPA

Financial Controller and HR Manager

485 Southpoint Circle, Suite 900
Brownsburg, IN 46112
Office: 317.858.3717, ext 246

Cell: 317.432.4932
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 101 of 134

EXHIBIT “P™
From: lenry ee
Case 9:20-cv-80981-XXXXTsgaeuMie PAIGE, QNcbkSD Docket 06/22/2020 Page 102 of 134

Sent: Tuesday, July 23, 2019 4:27 PM

To: Barbara Koenig <bkoenig@r rahal.com>
Subject: RE: Invoice from Rahal Letterman Lanigan

 

Thank you Barbara. | shall forward to Marshal
Seeman.

Regards,

Terry

Terry R. Sgammato, LUTCF
Director of Property and Casualty

301 Yamato Road, Suite 2222
Boca Raton, FL 33431

561-451-1900 | OFFICE
561-208-0184 | DIRECT LINE

844-255-6639 | TOLL FREE

We value the client experience. Please share yours on our
social media pages.

Simply click your preferred link below and go directly to our
page.

WEB | www.SeemanHoltzPC.com

SOCIAL | Facebook | Google+ | LinkedIn | Yelp

Please remember that coverages cannot be bound or amended
via the email system.

If you are in need of a certificate or evidence of insurance,

are email written hs soebee tors ci oig emanhoits pc.com.
This e-mail message ential ¢ !

  
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 103 of 134

EXHIBIT “Q”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 104 of 134

From: Barbara Koenig
Sent: Thursday, August 1, 2019 1:55 PM

To: 'Marshall Seeman' <mseeman@seemanholizpc.com
: Zz
Subject: Invoices from Rahal °

Hello Marshall

srachee are vou pvoices er 2019 sponsorship. | believe that invoice 1605 was recently

u from Terry Sgammato that was due July 1st. Thes invoi i
the second sponsorship invoice dated today, due October 1, 2019. egone invoice 1787's
Please let us know if you need anything from us.

Thank vou so much.

 

Barb

 
 

SLANIGAN

Barbara A. Koenig, CPA
Financia! Controller and HR Manager

485 Southpoint Circle, Suite 900, Brownsburg, IN 46112
Office: 317-858-3717, ext 246 Cell: 317-432-4932

P Please, consider your environmental responsibility, Before printing this e-mail ask yourself: “Do I really need a hard

copy?"

NOTICE: This message and any documents, files or previous e-mail messages attached to itis intended only for the use of
the individual or entity to which it is addressed, and may contain information that is privileged, confidential or exempt from
disclosure under applicable law. If you are not the intended recipient of this message, or the employee or agent
responsible for delivering this message to the intended recipient, you are advised that any dissemination, distribution,
eopying or acting upon the information contained herein, may be a violation of applicable law and is strictly prohibited. IF

you have received this communication in error, please notify the sender immediately by e-mail or telephone, and delete the

original message immediately, For more information, please visit www.rahal.com
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 105 of 134

EXHIBIT “R”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 106 of 134

From: Barbara Koenig
Sent: Thursday, August 15, 2019 12:14 PM

To: ‘Marshall Seeman' <mseeman@seemanholizac.com>
Subject: Rahal invoices

Good afternoon Marshat
| wanted to follow up on the $250,000 invoice that was due 7/1/19. If you have already
processed this payment, thank you. [f not, can you give me an idea of when that will take

place?

Thank you,
Barb

   

RAHAL LETTER LANIGAN

Barbara A. Koenig, CPA
Financial Controller and HR Manager

485 Southpoint Circle, Suite 900, Brownsburg, IN 46112
Office: 317-858-3717, ext 246 = Cell: 317-432-4932

P Please, consider your environmental responsibility, Before printing this a-mail ask yourself: "Do I really need a

hard copy?”
NOTICE: This message and any documents, files or previous e-mail messages attached to it is intended only for the
use of the individual or entity to which it is addressed, and may contain information that is privileged. confidential or
exempt from disclosure under applicable law. {f you are not the intended recipient of this message, or the employee or
agent responsible for delivering this message to the intended recipient, you are advised that any dissemination,
distribution, copying or acting upon the information contained herein, may be a violation of applicable law and is strictly
prohibited. if you have received this communication in error, please notify the sender immediately by e-mail or
telephone, and delete the original massage immediately. For more information, please visit wwuwerahal.com

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 107 of 134

EXHIBIT “S”
Case 9:20-cv-80981-XXX OMEN AA2M MBRered on FLSD Docket 06/22/2020 Page 108 of 134
<ISgammato@seemanholtzpc.com>
Sent: Friday, September 20, 2019 12:12 PM
To: Tom Knox <tknox@r, m>
Subject: RE: Laguna - Friday and/or Saturday evening
5/3

Hello Tom,

Hope your travels have gone well. Thanks for sharing
this | shall contact Jeff today. I’ve still no response to
provide despite my efforts to move forward. | believe
Marshals mom is nearing the end and Eric shared that
he needs Marshals agreement to reply. He indicated
his desire to address billing and get everyone on the
same page to move forward. | will reach out to you
upon getting word. | am on the road in the Midwest
thru next weekend but am connected so please hang
in there with me.

Thanks

Terry R. Sgammato, LUTCF
Director of Property and Casualty

301 Yamato Road, Suite 2222
Boca Raton, FL 33431

561-451-1900 | OFFICE
561-208-0184 | DIRECT LINE
844-255-6639 | TOLL FREE

We value the client experience. Please share yours on our
social media pages.

Simply click your preferred link below and go directly to our
page.
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 109 of 134

EXHIBIT “T"
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 110 of 134

On Thu, Sep 26, 2019 at 11:57 AM -0400, "Barbara Koenig”
| <bkoenig @rahal.com> wrote:

Hi Terry

| know you have been speaking with Tom regarding the 2019
sponsorship invoices as Marshal is busy with his family. | wanted to
ask if both invoices, total of $500,000, could be paid now. The first
invoice of $250,000 was due 8/1/19, and the second invoice of
$250,000 is due 10/1/19. | am trying to wrap up the season end
accounting so wanted to get an idea of the timing for the payment.

Thank you,
Barb

  

RALITAL 255 LANIGALI

 

Barbara A. Koenig, CPA
Financial Controller and HR Manager

485 Southpoint Circle, Suite 800, Brownsburg, IN 46112
Office: 317-858-3717, ext 246 Cell: 317-432-4932
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 111 of 134

EXHIBIT “U"
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 112 of 134

From: Terry Sgammato <TSq

Sent: Thursday, September 26, 2019 12:18 PM
To: Barbara Koenig <bkoenig@rahal.com>

Ce: Tom Knox <tknox@rahal.com>

Subject: Re: Seeman Haltz

Hello Barbara

| just spoke with Eric regarding the billing and all things related. They will make arrangements to respond to invoice and
shall contact Bobby this coming week to get all parties aligned,

Thank you,

Terry

Tarry R. Sgammato, LUFCF
Director of Property & Casualty
Seeman Holtz Property & Casualty
301 Yamato Road

Suite 2222

Boca Raton FL 33431

Office 561-451-1900 Ext 3447
Direct 561-208-0184

tt | ee ee
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 113 of 134

EXHIBIT “V"
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 114 of 134

From: Tom Knox <tknox@rahal.com>
Sent: Monday, November 11, 2019 4:59 PM

To: Eric Holtz <eric@seemanholtz.com>
Ce: Kevin Warner <kwarner@rahal.com>; Barbara Koenig <bkoenig@rahal.com>; Tom

Knox <tknox@rahal.com>
Subject: Seeman Holtz/RLL

Good Afternoon Eric,

| trust you had a good weekend. Thank you for your email. | left a message at
your office on Friday to discuss your thoughts in further detail. My question to you is

that we have an agreement for 2018 and 2019. How do you suggesi we resolve
2019? We can work together on a revised structure for 2020 moving forward but
need io resolve 2019. Can we schedule time this week to work through? What
works best for you?

Tom Knox

 

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 115 of 134

EXHIBIT “W"
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 116 of 134

From: Tom Knox <tknox@rahal.com>

Sent: Wednesday, November 13, 2019 2:47 PM

To: Eric Holtz <eric@seemanholtz.com>; marshal@seemanholiz.com

Ce: Kevin Warner <kwarner@rahal.com>: Bobby Rahal <brahal@rahal.com>; Terry

Sgammato <ISgammato@seemanholizpc.com>
Subject: Need to talk

Importance: High
Good Afternoon Marshal and Eric,

Eric, | left a message at your front desk earlier today and last Friday. We need to
schedule time to speak about our 2019 contract and a mutual agreement on a
resolution and understand if we can work together in 2020. We want to have this
resolved this week. Can you please let us know your availability to discuss. Thank

Thank you,

Tom

 

Tom Knox
Senior Vice President of Sales and Marketing

C: 704.236.0453

www.rahal.com

 

NOTICE: This message and any documents, files or previous e-mail messages attached to it is intended only for the use
of the individual or entity fo which it is addressed, and may contain information that is privileged, confidential or exempt
from disclosure under applicable iaw. If you are not the intended recipient of this message, or the employee or agent
responsible for delivering this message to the intended recipient, you are advised that any dissemination, distribution,
copying or acting upon the information contained herein, may be a Violation of applicable law and js strictly prohibited. if
you have received this communication in error, please notify the sender immediately by e-mail or telephone, and delete
the original message immediately. For more information, please visit wwwrahal.com

——— =

 

 

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 117 of 134

EXHIBIT “X”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 118 of 134

From: David Anderson <dander. vuw4in >
Sent: Friday, November 22, 2019 12:52 PM

To: Tom Knox <tknox @rahal.com>
Subject: Thank you

Tom:

Thanks for taking the time to discuss our relationship today. It is evident that there is a

strong desire on both sides to continue working together, and to make this profitable for
both sides.

Just thought | would email quick so you have my contact information. Don’t hesitate to
reach me at either number, or by email. Communication is the key to making this all work.

 
  
  

300 Dous man Street. Weel
(920) 432-7246 (0)
(920) 609 2875 (c)

%

President, CEO

Vincent, Urban, Walker & Associates
A Seeman Holtz Property & Casualty Company

300 Dousman Street. Green Bay. WI 54303

www tins.com

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 119 of 134

EXHIBIT “Y™
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 120 of 134
From: David Anderson <danderson@vuw4ins.com>
Sent: Wednesday, November 27, 2019 3:41 PM
To: 'Ron Ferris' <ron.ferris@ bobbyrahal.com>
Cc: Tom Knox <tknox@rahal.com>
Subject: Touching base

Good afternoon Ron:

Sorry | have been a little unavailable. Due to a number
of factors, | have taken over the relationship handling
with the various RLL entities, and have been diligently
making sure the sponsorship is put to bed, and getting
to know ail the players. My understanding is that ail of
that will be completed by Monday. | wanted to hold off
moving forward and wasting your time if we were going
to have a problem on that end, but it appears to be
either solved and completed or nearly so. Having said
that, while my office is closed on Friday, | will be in
putting together a unified set of documents collecting
the various policies you requested and an updated set
of quote documents. | thought it would be best to put
all of it together once and for all so David can review
this efficiently.

We will get this out and talk right after that. Have a
great Thanksgiving!

David Anderson // Vice President

 

300 Dousman Street, Green Bay, WI 54303
(920) 432-7246

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 121 of 134

EXHIBIT “Z"
 

CBD G,2OIG at BAKR Mp Fem eien <linexGuahe LIKE 06/22/2020 Page 122 of 134

Hi Nave

| Know you are still in meetings but wanted to let you know that Fifth Third did not
receive notification or confirmation of the wire transfer we discussed. Please let us
know your thoughts once you have a chance to review.

Thank you,
TK

<image003.jpg>

Tom Knox
Senior Vice President of Sales and Marketing

C: 704,236 ,0453

www rahal.com

 

NOTICE: This message and any documents, files or previous e-mail messages attached to if is intended only for the use
of the individual or entity to which it is addressed, and may contain information that is privileged, confidential or exempt
from disclosure under applicable law. If you are not the intended recipient of this message, or the employee or agent
responsible for delivering this message to the intended recipient, you are advised that any dissemination, distribution,
copying or acting upon the information contained herein, may be a violation of applicable law and is strictly prohibited. If
you have received this communication in error, please notify the sender immediately by e-mail or telephone, and delete
the original message immediately. For more information, please visit wunw.rahal.com

 

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 123 of 134

EXHIBIT “AA”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 124 of 134

From: David Anderson <danderson@vuw4ins.com>
Sent: Tuesday, December 3, 2019 3:44 PM

To: Tom Knox <tknox@rahal.com>
Subject: Re: Checking in

Yeah | am still in a meeting. My initial thought is what the hell is going on and who I’m going
to call soon as | get out to find out that answer. Can’t move ahead unless this is handled.

Sent from my iPhone

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 125 of 134

EXHIBIT “BB”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 126 of 134

From: Tom Knox <iknox@rahal.com>
Sent: Tuesday, December 3, 2019 3:04 PM
Fo: David Anderson <dande 4
Subject: RE: Checking in

 

Okay. Bobby wants to know/understand if what we discussed last week regarding
2019 resolution approved? Is this a bank issue? Thank you Dave.

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 127 of 134

EXHIBIT “CC”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 128 of 134

From: David Anderson <danderson@vuw4ins.com>
Sent: Tuesday, December 03, 2019 4:26 PM

To: Tom Knox <tknox @rahal.com>
Subject: RE: Checking in

Ok, Ive talked to a few folks, and it appears to be a bank issue. | am trying to find out what
it is, and how | can fix it. | will do my best to get back to you today, but don’t be surprised if
its after hours as | have 3 other commitments on time this afternoon yet.

Thanks for your patience.

David Anderson // Vice President
<image001.png>

300 Dousman Street. Green Bay. WL341303

(920) 432-7246

President, CEO
Vincent, Urban, Walker & Associates

A Seeman Holtz Property & Casualty Company
300 Dousman Street, Green Bay, WE 54303

waiuwding.cam

 

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 129 of 134

EXHIBIT “DD”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 130 of 134

 

Liahes ab ler ke? LLP

Platine Conver [reer Sure LFS
| duheriias Ub doit

“ 4a 29K tad
f gig ad? cite
weary Unser baw nicas

Deeeanfer 2b, ERO

 

Rdatsbnal Sareea

Seam Holt, LEC

AH Yamato Reud, Suite 2222
Best Raton, Mlorkta 1344]

He Adetursperts Sporser ship dyrcemen fet con Mafia Letcenin Loni Racane, 16 € ard
Seeman fatig, £EC

Dear Mr. Seeman:

As you are uware, Seeman Baltz, LLC enteced inte a Sponsorship Agreement with Raltal
Lettennan Laskgad Racug. DLO RELR": for the 2019 Inds( ar Neavon, RETR lly vornpied
with ali of the terms and conditions atthe Sponsorship Agreement and previded Seeman Holtz
with all of the benefits thal were included in the Agreement. Pursuant te the terms of the
Agreement, Seeman Halty has aged to pay REER $800,000. Aithongh tan avcare of tenis
discussians among ihe parties, this mutter Fas ne! heen resulved This is s significant issee for
RELOR, aad they intend to pursue all of Geir lepai vights i calleet on this account.

T weuld uppicciate you would put me in eontact with your counsel in order that we can atlenpl
te resotve this matter amicably aed uvcid litigation, Please respon tu this letter on or before
Deveinber 14, 2074,

Sincerely,

Jack A. Bjerke

ek. Bric Huh
Terr Sparrinta
Raber W. Rahal
Michael Laninas
Tom Ras

ee: AAO AR

Aneta Gigs 0 LabgNtas Levent uf
Hoagho foo Angwes Nea Hw  OMlwid.

Ce ite tsa Gata
Seodttis 9 Yate dalteigfeare, 7

 

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 131 of 134

EXHIBIT “EE”
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 132 of 134

From: Bjerke, Jack |
Sent: Friday, December 13, 2019 3:10 PM
To: ‘Michael Kaminer’

 

subject: Rahal Letterman Lanigan Racing, LLC/Seeman
Holtz

Michael:

| appreciate your call yesterday. As | told you, | would
provide you with more detailed information as to the
Status of the arrangement between Seeman Holtz and
Rahal Letterman Lanigan Racing, LLC (“RLLR”). I have

 
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 133 of 134

attached for your information and review a copy of the
signed Motorsports Sponsorship Agreement dated May
24,2018, which agreement covers a portion of 2018, and
all of the 2019 IndyCar Race Series. That Agreement
provides the requirement for payment by Seeman Holtz to
RLLR of $500,000. The $500,000 has not been paid.

On the other hand, all of the deliverables and
requirements of the Agreement have been provided by
RLLR to Seeman Holtz. | have included a copy of the
“2019 Review of Deliverables” which includes all of the
sponsorship and other assets that were provided to
Seeman Holtz. As you can tell, at the St. Petersburg 2019
Race Seeman Holtz was the Primary Sponsor on Takuma
Sato’s Race Car. In addition, throughout 2019 Seeman
Holtz was in a highly valued associate sponsorship
position on Graham Rahal’s Race Car. These are in
addition to the other assets that were provided to Seeman
Holtz. The value Seeman Holtz received with exposure to
clients, hospitality, TV exposure, to attendees at the races
and to all fans, etc., was far in excess of the sponsorship
fee.

ln summary, RLLR has honored all of its obligations to
Seeman Holtz, and Seeman Holtz has failed to pay one
dime to RLLR. Although there have been many
Case 9:20-cv-80981-XXXX Document 1 Entered on FLSD Docket 06/22/2020 Page 134 of 134

discussions back and forth among the parties, there has
been no resolution. RLLR has been very patient (even
though they have been put off over and over again). For
example, yesterday a representative of Seeman Holtz
asked Tom Knox to provide Bobby Rahal's cell number so
that Marshal Seeman could call Bobby Rahal yesterday
afternoon. The number was provided, but no call was
made.

| would appreciate if you could review this information and

get back to me as quickly as possible in order that we can
resolve this matter without delay.

Jack

Jack A. Bjerke
Partner

[cid:image001.jpg@01D5B1C7.59368090]
200 Civic Center Drive | Suite 1200
